

Exhibit 10.34



______________________________________________________________________________




ASSET PURCHASE AGREEMENT

by and among

TRANSGENOMIC, INC.,
ADS BIOTEC INC.

and

ADSTEC CORPORATION

Dated as of November 25, 2015

______________________________________________________________________________




PURCHASE AND SALE OF PURCHASED ASSETS AND INVENTORY
1

1.1Sale and Purchase of Assets and Liabilities    1
1.2Liabilities    3
1.3Closing Transactions    4
1.4Allocation of the Purchase Price    5
1.5Nonassignable Contracts    5
CONDITIONS TO CLOSING
6

2.1Conditions to Buyer’s Obligations    6
2.2Conditions to Seller’s Obligations    7
REPRESENTATIONS AND WARRANTIES OF SELLER
8

3.1Organization and Corporate Power    8
3.2Subsidiaries    8
3.3Authorization; No Breach    8
3.4Consents    9
3.5Customers and Suppliers    9
3.6No Material Adverse Effect    9
3.7Absence of Certain Developments    9
3.8Property    10
3.9Purchased Assets    10
3.10Tax Matters    10
3.11Contracts and Commitments    11
3.12Intellectual Property    12
3.13Litigation    13
3.14Brokerage    13
3.15Employees    13
3.16Related Party Transactions    14
3.17Employee Benefit Plans    14
3.18Compliance with Laws; Permits; Certain Operations    15
3.19Environmental and Safety Matters    15
3.20Absence of Undisclosed Liabilities    16
3.21Financial Information    16
3.22Accounts Receivable    16
3.23Insurance    16
3.24Disclosure    17
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
17

4.1Organization and Power    17
4.2Authorization; No Breach    17
4.3Consents    18
4.4Brokerage    18
4.5Litigation    18
4.6Business Employees    18
4.7No Reliance    18
INDEMNIFICATION
18

5.1Survivability; Limitation on Liability    18
5.2Indemnification by Seller    19
5.3Indemnification by Buyer    19
5.4Indemnification Procedure    19
5.5Certain Limitations    20
ADDITIONAL AGREEMENTS
20

6.1Reimbursement    20
6.2Expenses    21
6.3Further Assurances    21
6.4Sales and Transfer Taxes    22
6.5Noncompetition; Nonsolicitation    22
6.6Business Employees    23
6.7Payment of Accounts Receivable    23
6.8Acknowledgment by Buyer and Parent    23
DEFINITIONS
24

7.1Definitions    24
MISCELLANEOUS
28

8.1Amendment and Waiver    28
8.2Knowledge Defined    28
8.3Notices    28
8.4Assignment    29
8.5Severability    29
8.6Captions and Headings    29
8.7Entire Agreement    29
8.8Counterparts    29
8.9Governing Law    29
8.10English Law    29
8.11Waiver of Jury Trial    30
8.12No Strict Construction    30
8.13Equitable Remedies    30
8.14No Third-Party Beneficiaries    30
8.15Bulk Transfer Laws    30


ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of November 25,
2015, by and among TRANSGENOMIC, INC., a Delaware corporation (“Seller”), ADS
BIOTEC INC., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Buyer”), and ADSTEC CORPORATION, a corporation organized under the laws of
Japan (“Parent”). Each of Seller, Buyer and Parent may be referred to herein as
a “Party” and collectively, as the “Parties.” Except as otherwise provided
herein, capitalized terms used herein have the meanings set forth in Article VII
hereof.
WHEREAS, Seller is engaged in the GAP Business;
WHEREAS, Buyer and Parent desire to acquire, and Seller desires to sell, certain
assets of the GAP Business necessary for Buyer and Parent to continue the GAP
Business upon the Closing, except as set forth herein, and to satisfy Seller’s
obligations under the Contracts to be transferred to Buyer as set forth herein
from and after the Closing Date, and Buyer desires to assume, and Seller desires
to assign, certain liabilities of the GAP Business; and
WHEREAS, the Board of Directors of Seller, Buyer and Parent have each approved
this Agreement, the transactions contemplated hereby, and the documents
implementing all of same.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
Article I
PURCHASE AND SALE OF PURCHASED ASSETS AND INVENTORY
1.1    Sale and Purchase of Assets and Liabilities    .
(a)    Purchased Assets, Inventory and TL Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing:
i.Buyer shall purchase from Seller, and Seller shall, and shall cause its
respective Affiliates to, sell, assign, transfer, convey and deliver to Buyer
and its designees, all of Seller’s and its Affiliates’ (other than Transgenomic
Limited’s) right, title and interest in, under and to all of the property,
rights, assets, Contracts and claims of the GAP Business and all other tangible
and intangible assets necessary to operate, or actually used in the operation
of, the conduct of the GAP Business, including: (A) those assets set forth on
SCHEDULE 1.1(A)(I), except for the Inventory which shall be purchased by the
Parent as set forth in Section 1.1(a)(ii), but not including the Excluded
Assets, and (B) the TL Shares together with all rights and advantages accruing
to the TL Shares (collectively, the “Purchased Assets”), in each case, free and
clear of all Liens, other than Permitted Liens; and
ii.Parent shall purchase from Seller, and Seller shall assign, transfer, convey
and deliver to Parent and its designees, all of Seller’s and its Affiliates’
right, title and interest in, under and to all of Seller’s facilities located at
Block 26, Unit 72, Hillington Park in Glasgow, Scotland (the “Glasgow Facility”)
and at 7409 Irvington Road, Seaton Industrial Park in Omaha, Nebraska (the
“Irvington Facility” and, together with the Glasgow Facility, the “Facilities”),
including the stock, inventory and raw materials in the Facilities, in each case
as set forth on SCHEDULE 1.1(A)(II) (collectively, the “Inventory”), free and
clear of all Liens, other than Permitted Liens.
(b)    Excluded Assets. Notwithstanding the foregoing, the properties, rights,
interests, assets, contracts and claims of the Seller and its Affiliates (other
than Transgenomic Limited) listed below (collectively, the “Excluded Assets”)
are expressly excluded from the purchase and sale contemplated by this Agreement
and, as such, are not included in the Purchased Assets or the Inventory:
i.all of the properties, assets, rights and interests of the Seller and its
Affiliates (other than Transgenomic Limited) that are not necessary to operate,
or actually used in the operation of, the conduct of the GAP Business;
ii.the properties, assets, rights and interests set forth on SCHEDULE 1.1(B);
iii.the equity interests of any Affiliate of Seller (other than Transgenomic
Limited) owned by Seller or any of its Affiliates;
iv.all accrued or earned revenue (including pre-paids) under any Contract
relating to the GAP Business prior to the Closing Date;
v.any advanced payments made to Seller or its Affiliates (other than
Transgenomic Limited) and attributable to the GAP Business for services or
products to be provided by Seller or any of its Affiliates (other than
Transgenomic Limited), whether before or after the Closing;
vi.all cash or cash equivalents and marketable equity securities of Seller;
vii.Seller’s corporate charter and all qualifications to conduct business as a
foreign corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books and blank stock certificates and other documents relating
to the organization, maintenance and existence of Seller as a corporation;
i.    all insurance policies and associated prepayments, rights of recovery,
reserves and deposits, in each case to the extent related to the Excluded Assets
or the Excluded Liabilities;
ii.    all claims, refunds, credits, causes of action, choses in action, rights
of recovery and rights of setoff and all rights to receive mail and
communications, in each case to the extent related to the Excluded Assets or the
Excluded Liabilities or Tax refunds relating to pre-Closing periods;
iii.    all stock, inventory and raw materials relating to the Seller’s (A)
Surveyor product line, (B) Multiplexed ICE COLD-PCR technology, (C) ICE COLD-PCR
technology, and (D) Patient Testing business unit;
iv.    all obligations, rights and interests of Seller and its Affiliates
(including Transgenomic Limited) under: (A) that certain Exclusive Distribution
Agreement, dated July 26, 2011, by and between Transgenomic Limited and A.
Menarini Diagnostics S.r.l., and (B) that certain Quality Agreement, dated
October 10, 2012, by and between Seller and A. Menarini Diagnostics S.r.l.; and
v.    all obligations, rights and interests of Seller under this Agreement.
1.2    Liabilities    .
(a)    Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, in addition to the Purchased Assets Purchase Price and as additional
consideration for the Purchased Assets, Buyer shall assume as of the Closing and
shall pay, discharge or perform when due only the following debts, obligations
or liabilities of Seller and its Affiliates (other than Transgenomic Limited)
(the “Assumed Liabilities”):
(i)    all liabilities with respect to accounts payable incurred in the ordinary
course of the GAP Business and aged 0 to 60 days prior to the Closing Date as
set forth on SCHEDULE 1.2, excluding, for the avoidance of doubt, (i) any
liabilities associated with Seller’s WAVE® System and (ii) any liabilities
associated with Seller’s chromatography columns segment of the GAP Business;
(ii)    all liabilities and obligations arising from and after the Closing Date
under the Contracts which are Purchased Assets (but not any liabilities or
obligations arising out of or in connection with any failure to pay, violation
or breach of such Contracts occurring on or prior to the Closing Date);
(iii)    accrued compensation and accrued but unused vacation with respect to
the employees primarily employed in the conduct of the GAP Business and listed
on SCHEDULE 3.15 (the “Business Employees”); and
(iv)    the Reimbursement Amount (as defined below).
(b)    Excluded Liabilities. Neither Buyer nor Parent shall assume, be deemed to
assume, take subject to, or in any way become liable for, any liabilities of
Seller and its Affiliates (other than Transgenomic Limited), whether arising
prior to or after the Closing Date, which are not Assumed Liabilities,
including, but not limited to, the following (collectively, the “Excluded
Liabilities”):
(i)    all liabilities arising from or attributable to any assets, properties or
Contracts that are not included in the Purchased Assets;
(ii)    any breaches of any Contracts which are included in the Purchased Assets
on or prior to the Execution Date or any payments or amounts due under any such
Contracts unless expressly included as Assumed Liabilities;
(iii)    all liabilities associated with Seller’s WAVE® platform;
(iv)    all liabilities associated with Seller’s chromatography columns segment
of the GAP Business;
(v)    any loans, other indebtedness, or accounts payable, other than any
accounts payable that are expressly assumed pursuant to this Agreement;
(vi)    liabilities arising out of accidents, misconduct, acts of negligence or
breaches of fiduciary duty by Seller occurring on or prior to the Execution
Date;
(vii)    any legal proceeding initiated at any time, to the extent related to
any action or omission on the part of Seller on or prior to the Execution Date,
including any liability for (i) infringement or misappropriation of any rights
related to Intellectual Property; (ii) breach of product warranties or of
contract; (iii) injury, death, property damage or losses caused by products
manufactured or sold by Seller, or (iv) violations of law;
(viii)    all liabilities related to bulk sales laws;
(ix)    Seller’s performance of this Agreement and the transactions contemplated
hereby including all broker, finders’, counsel and accounting fees; and
(x)    any pre-Closing Tax liabilities of Seller.
1.3    Closing Transactions    .
(a)    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place via the electronic exchange of
documents and signatures and shall be effective as of 8:00 a.m. (Central Time)
on October 1, 2015. The date and time of the Closing are referred to herein as
the “Closing Date”.
(b)    Closing Deliveries. Subject to the conditions set forth in this
Agreement, at the Closing (or such other time and date agreed to by Seller and
Buyer):
(i)    in exchange for the Purchased Assets being sold to it (other than the TL
Shares, which shall be purchased by Buyer pursuant to Section 1.3(b)(v) below) ,
Buyer shall pay to Seller, by wire transfer of immediately available funds to
the account designated by Seller, an amount equal to US$1.00 (the “Purchased
Assets Purchase Price”);
(ii)    in exchange for the Inventory being sold to it, Parent shall pay to
Seller, by wire transfer of immediately available funds to the account
designated by Seller, an amount equal to US$300,000.00 (the “Inventory Purchase
Price” and, together with the Purchased Assets Purchase Price and the Share
Purchase Price, the “Purchase Price”);
(iii)    Seller shall convey all of the Purchased Assets and Inventory to Buyer
and Parent, respectively, as set forth in the Assignment Documents, and shall
deliver to Buyer and Parent such appropriately executed instruments of sale,
transfer, assignment and conveyance (in the forms reasonably acceptable to Buyer
and Parent) which are reasonably necessary to effect transfer to (A) Buyer of
good title to the Purchased Assets including, but not limited to, a duly
executed transfer in favor of Buyer in respect of the TL Shares together with
the certificate for the TL Shares or an indemnity in the usual form in relation
thereto, and (B) Parent of good title to the Inventory, in each case free and
clear of all Liens, other than Permitted Liens (collectively, the “Assignment
Documents”);
(iv)    Buyer shall assume the Assumed Liabilities by delivery of appropriately
executed instruments of assumption to Seller (in the forms reasonably acceptable
to Seller) that are reasonably necessary to effect the assumption by Buyer of
the Assumed Liabilities (the “Assumption Documents”); and
(v)    Buyer and Seller shall each comply with their respective obligations
under SCHEDULE 2 and subject to Seller’s compliance with Part 3 of Schedule 2 ,
in exchange for the TL Shares being sold to it, Buyer shall pay to Seller, by
wire transfer of immediately available funds to the account designated by
Seller, the purchase price for the TL Shares being an amount equal to US$1.00
(the “Share Purchase Price”) and such payment shall be a good and valid
discharge of Buyer’s obligation to pay the Share Purchase Price.


1.4    Allocation of the Purchase Price    . Seller shall determine the fair
market value of the Purchased Assets and the Inventory with the consent of Buyer
and Parent, respectively (which shall not be unreasonably withheld, conditioned
or delayed). For tax purposes, (a) the Purchased Assets Purchase Price, the
Share Purchase Price and the Assumed Liabilities shall be allocated among the
Purchased Assets consistent with the fair market values thereof set forth on
SCHEDULE 1.4(A) and in accordance with Section 1060 of the Code, and (b) the
Inventory Purchase Price shall be allocated among the Inventory consistent with
the fair market values thereof set forth on SCHEDULE 1.4(B) and in accordance
with Section 1060 of the Code. None of Buyer, Parent or Seller, or any of their
respective Affiliates, shall take any position in any income tax return or
income tax audit which is inconsistent with SCHEDULE 1.4(A) or SCHEDULE 1.4(B)
unless required to do so by Applicable Law. Buyer, Parent and Seller shall
exchange drafts of any information returns required by Section 1060 of the Code,
and any similar state statute that is applicable, at least 45 days prior to
filing such returns and shall discuss in good faith any modification suggested
by the receiving Party.
1.5    Nonassignable Contracts    . To the extent that the assignment under this
Agreement by Seller to Buyer of any Contract is not permitted or is not
permitted without the consent of any other party to such Contract, this
Agreement shall not be deemed to constitute an assignment of any such Contract
if such consent is not given or if such assignment otherwise would constitute a
breach of, or cause a loss of contractual benefits under, any such Contract, and
Buyer shall assume no obligations or liabilities under any such Contract. Seller
shall use commercially reasonable efforts to advise Buyer promptly in writing
with respect to any Contract which Seller knows will or may not be assigned to
Buyer under this Agreement. In the event that any such consent is not obtained
or such assignment is not permitted irrespective of consent and the Closing is
consummated, Seller shall cooperate with Buyer following the Closing Date in any
commercially reasonable arrangement (a “Contract Arrangement”) designed to
provide Buyer with the rights and benefits (subject to the obligations) under
any such Contract, including enforcement for the benefit of Buyer of any and all
rights of Seller against any other party arising out of any breach or
cancellation of any such Contract by such other party and, if requested by
Buyer, acting as an agent on behalf of Buyer or as Buyer shall otherwise
reasonably require; provided that Seller shall not be obligated to expend any
funds in connection with such cooperation. In addition, Buyer shall perform
Seller’s obligations under any such Contract and indemnify Seller for any and
all Losses arising out of its failure to do so and, in the event it fails to
perform such obligations, Seller’s obligations under this Agreement to cooperate
with Buyer under, in or otherwise with respect to, any Contract Arrangement
shall terminate.
ARTICLE II    
CONDITIONS TO CLOSING
2.1    Conditions to Buyer’s Obligations    . Each of the following conditions
has been satisfied by Seller, or waived by Buyer and Parent:
(c)    Buyer and Parent have received copies of all releases from third parties
of any and all Liens (other than Permitted Liens) relating to the Purchased
Assets and the Inventory;
(d)    Seller has received or obtained and made available to Buyer and Parent
copies of all third party and governmental consents, approvals or waivers
relating to the items identified on SCHEDULE 3.4;
(e)    no suit, action or other proceeding, or injunction or final judgment,
order or decree relating thereto, is pending or threatened in writing before any
court or arbitrator or any governmental or regulatory body or authority in which
it is sought to restrain or prohibit or to obtain damages or other relief
(including rescission) in connection with the transactions contemplated by this
Agreement; and
(f)    Seller has delivered to Buyer and Parent all of the following:
(i)    all books, records and other materials related to the GAP Business, if
not already located at the Leased Real Property (provided that Seller may keep a
copy of such books, records and other materials);
(ii)    the Assignment Documents, executed by a duly authorized officer of
Seller;
(iii)    the Manufacturing Services Agreement, to be entered into by and between
Seller and Buyer (the “Manufacturing Services Agreement”), executed by a duly
authorized officer of Seller;
(iv)    the Transition Services Agreement, to be entered into by and between
Seller and Buyer (the “Transition Services Agreement”), executed by a duly
authorized officer of Seller;
(i)    all such agreements, instruments, certificates or other documents as
required pursuant to SCHEDULE 2, including Part 3 thereof;
(ii)    certificates from the Secretaries of State of the States of Delaware and
Nebraska as to Seller’s good standing and payment of all applicable franchise
Taxes;
(iii)    a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying that (i) attached thereto are true and complete
copies of all resolutions duly adopted by the Board of Directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, and (ii) identifying the name and title and bearing the
signatures of the officers of Seller authorized to execute this Agreement and
the Transaction Documents; and
(iv)    such Transaction Documents or instruments as are reasonably required to
be delivered in order to effect the transactions contemplated by this Agreement,
executed by a duly authorized officer of Seller.
2.2    Conditions to Seller’s Obligations    . Each of the following conditions
has been satisfied or waived by Seller:
(c)    no suit, action or other proceeding, or injunction or final judgment,
order or decree relating thereto, is pending or threatened in writing before any
court or arbitrator or any governmental or regulatory body or authority in which
it is sought to restrain or prohibit or to obtain damages or other relief
(including rescission) in connection with the transactions contemplated by this
Agreement; and
(d)    Buyer and Parent have delivered to Seller:
(i)    the Assumption Documents, executed by a duly authorized officer of Buyer
or Parent, as applicable;
(ii)    the Purchased Assets Purchase Price, the Inventory Purchase Price and
the Share Purchase Price, as set forth in Section 1.3(b)(i), Section 1.3(b)(ii)
and Section 1.3(b)(v), as applicable;
(iii)    the Manufacturing Services Agreement, executed by a duly authorized
officer of Buyer;
(iv)    the Transition Services Agreement, executed by a duly authorized officer
of Buyer; and
(v)    such Transaction Documents or instruments as are reasonably required to
be delivered in order to effect the transactions contemplated by this Agreement,
executed by a duly authorized officer of Buyer or Parent, as applicable.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
As a material inducement to Buyer and Parent to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, Seller hereby
represents and warrants to each of Buyer and Parent (i) the warranties set forth
in Part 4 of SCHEDULE 2 and (ii) the following, in each case except as expressly
set forth in the disclosure schedule, arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Article III or Part 4 of
SCHEDULE 2 (as applicable), delivered by Seller to Buyer and Parent on or before
the date of this Agreement (the “Disclosure Schedule”):
3.1    Organization and Corporate Power    . Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Seller, with respect to the GAP Business, has obtained and currently
maintains all qualifications to do business as a foreign corporation in all
other jurisdictions in which the character of Seller’s properties or the nature
of Seller’s activities require it to be so qualified, except where failure to do
so would not materially and adversely affect Seller, the Purchased Assets or the
Inventory. Seller has all requisite corporate power and authority (i) to own,
lease, operate and sell or transfer the Purchased Assets and the Inventory, (ii)
to execute and deliver this Agreement and each Transaction Document to which it
is a party, (iii) to perform its obligations and consummate the transactions
contemplated hereunder and under the Transaction Documents, and (iv) to carry on
the GAP Business in the manner as it is now being conducted.
3.2    Subsidiaries    . All subsidiaries of Seller, direct and indirect, are
set forth on SCHEDULE 3.2. Except for Transgenomic Limited, none of the
subsidiaries listed on SCHEDULE 3.2 are operating subsidiaries or have any
contracts, rights or other assets of any kind relating to the GAP Business.
3.3    Authorization; No Breach    .
(a)    This Agreement and the other agreements, instruments and certificates
contemplated by this Agreement (collectively, the “Transaction Documents”) have
been duly authorized, executed and delivered by Seller, and this Agreement and
the Transaction Documents to which Seller is a party constitute the valid and
binding obligations of Seller, enforceable in accordance with their respective
terms (subject to bankruptcy, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity).
(b)    Except as set forth on SCHEDULE 3.3(B) or except as would not materially
and adversely affect Seller, the Purchased Assets or the Inventory, the
execution, delivery and performance of this Agreement and the Transaction
Documents by Seller and the consummation of the transactions contemplated by
this Agreement and thereby do not and shall not: (i) (A) conflict with or result
in any breach of any of the provisions of, (B) constitute a default or give rise
to any payment or other penalty under, (C) result in a violation of, or (D) give
any third party the right to terminate or modify or to accelerate any obligation
under, the provisions of Seller’s certificate of incorporation or bylaws or any
indenture, mortgage, lease, loan agreement or material Contract, understanding,
commitment, instrument or other agreement by which Seller is bound and which,
with respect to any material Contract, is a Purchased Asset, or any Applicable
Law to which Seller, the Purchased Assets or the Inventory are subject; or (ii)
violate any order, writ, injunction, decree, statute, rule or regulation of any
Person or any law applicable to Seller, the GAP Business, the Facilities, the
Inventory or any of the Purchased Assets.
3.4    Consents    . Except as set forth on SCHEDULE 3.4, neither Seller nor any
of its Subsidiaries or Affiliates is required to give any notice to or obtain
any consent, order, approval or authorization from, or notice to, or
declaration, filing, application, qualification or registration with, any Person
in connection with the execution and delivery of this Agreement or the other
Transaction Documents or the consummation or performance of any of the
transactions contemplated by this Agreement or by the Transaction Documents.
3.5    Customers and Suppliers    . SCHEDULE 3.5 lists the ten largest customers
of the GAP Business on the basis of revenues from goods sold for the six-month
period ended June 30, 2015, and lists the ten largest suppliers of the GAP
Business on the basis of cost of goods or services purchased for the six-month
period ended June 30, 2015. Except as disclosed on SCHEDULE 3.5, no such
customer or supplier has ceased or materially reduced, or, to Seller’s
knowledge, has threatened in writing to cease or materially reduce, its
purchases from, or sale or provision of products or services to, the GAP
Business, except for normal fluctuations in the ordinary course of business.
3.6    No Material Adverse Effect    . Since June 30, 2015, there has been no
change, event or development that has had or would reasonably be expected to
have a material adverse effect on the GAP Business, the Purchased Assets or the
Inventory.
3.7    Absence of Certain Developments    . Except as set forth on SCHEDULE 3.7,
since June 30, 2015, Seller:
(a)    has conducted the GAP Business and the operations and activities of the
Facilities in the ordinary course;
(b)    has not accelerated, terminated, modified or cancelled any material
Contract which is a Purchased Asset;
(c)    has not mortgaged, pledged or subjected the Purchased Assets or the
Inventory to any Lien, except for Permitted Liens;
(d)    has not sold, leased, assigned or transferred any of its material
tangible assets with respect to the GAP Business or canceled without fair
consideration any debts or claims owing to or held by it with respect to the GAP
Business, in each case except in the ordinary course of business;
(e)    has not suffered any material damage, destruction, theft or casualty loss
to its tangible assets, whether or not covered by insurance, with respect to the
GAP Business; or
(f)    has not committed or agreed in writing to do any of the foregoing as
described in clauses (b) through (e).
3.8    Property    .
(a)     Seller does not own any real property primarily used in connection with
the GAP Business.
(b)    The leases and subleases (collectively, the “Leases”) described on
SCHEDULE 3.8(B) constitute all material real property leased by Seller and
primarily used in connection with the GAP Business (collectively, the “Leased
Real Property”). Seller has made available to Buyer complete and accurate copies
(including amendments) of each of the Leases described on SCHEDULE 3.8(B). With
respect to each Lease listed on SCHEDULE 3.8(B): (i) neither Seller, nor to
Seller’s knowledge, any other party to the Lease has repudiated any provision
thereof; (ii) there are no material disputes, oral agreements or forbearance
programs in effect as to the Lease; (iii) Seller has not assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the Lease;
and (iv) Seller enjoys peaceful and undisturbed possession of the Facilities,
and the Facilities are not subject to any Liens, encroachments, building or use
restrictions, exceptions, reservations, or limitations, other than Permitted
Liens. Neither Seller nor, to Seller’s knowledge, any other party to any Lease
is in default in any material respect under any of such Leases.
(c)    Seller has good and marketable title to all tangible personal property
included in the Purchased Assets and the Inventory, and all of the Purchased
Assets and the Inventory are free and clear of all Liens, other than Permitted
Liens.
3.9    Purchased Assets and Inventory    .
(a)    Seller owns good and marketable title to or has a valid leasehold
interest in, all of the Purchased Assets and the Inventory, free and clear of
all Liens, except for Permitted Liens. Upon the Closing, Buyer will have good
and marketable title, or a valid leasehold interest in, all of the Purchased
Assets and the Inventory, free and clear of all Liens other than Permitted
Liens.
(b)    The Purchased Assets and the Inventory include all of the assets, whether
tangible or intangible, real or personal, that are necessary to permit Buyer (i)
to utilize the assets of the GAP Business as currently utilized by Seller, and
(ii) to conduct the GAP Business as currently conducted by Seller, free and
clear of all Liens, except for Permitted Liens.
3.10    Tax Matters    . Except as set forth on SCHEDULE 3.10:
(a)    Seller has timely filed all federal, state, local and foreign income,
information and other Tax Returns which are required to be filed with respect to
the GAP Business or its activities, properties or employees;
(b)    all such Tax Returns are true, complete and accurate in all material
respects and such filings accurately reflect the Tax liabilities of Seller in
all material respects;
(c)    all Taxes, assessments and other governmental charges imposed upon Seller
with respect to the GAP Business, or upon any of the assets, income or
compensation to the Business Employees, have been timely paid or, if not yet
payable, will be timely paid and are adequately accrued in all material respects
on Seller’s books and records; and
(d)    there are no proposed material Tax deficiencies, assessments or
adjustments with respect to the GAP Business or any assets or operations of
Seller with respect to the GAP Business.
(e)    For the avoidance of doubt, none of the representations and warranties
set out in this Section 3.10 is given in respect of Transgenomic Limited.
3.1    Contracts and Commitments    .
(a)    SCHEDULE 3.11 lists each of the following Contracts (x) by which any of
the Purchased Assets, the Inventory or the Facilities are bound or affected, or
(y) to which Seller is a party or by which it is bound in connection with the
GAP Business, the Purchased Assets or the Inventory:
(i)    all Contracts involving aggregate consideration in excess of US$50,000 or
requiring performance by any party more than one year from the Execution Date,
which, in each case, cannot be cancelled without penalty or without more than
180 days’ notice;
(ii)    all Contracts that relate to the sale of any of the Purchased Assets or
the Inventory, other than in the ordinary course of business, for consideration
in excess of US$50,000;
(iii)    all Contracts that relate to the acquisition of any business, a
material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise), in each case
involving amounts in excess of US$50,000;
(iv)    except for agreements relating to trade receivables, all Contracts
relating to Indebtedness (including, without limitation, guarantees), in each
case having an outstanding principal amount in excess of US$50,000;
(v)    any Contract or other document that limits the freedom of Seller or any
Affiliate of Seller to compete in any line of business similar to the GAP
Business or to own, operate, sell, transfer, pledge or otherwise dispose of or
encumber any asset;
(vi)    any partnership, joint venture or other similar Contract;
(vii)    any agency, dealer, sales representative or other similar agreement;
(viii)    all Contracts between or among Seller on the one hand and any
Affiliate of Seller on the other hand; and
(ix)    all collective bargaining agreements or Contracts with any labor
organization, union or association with respect to the Business Employees.
(b)    With respect to Seller’s obligations thereunder, all of the Contracts set
forth on SCHEDULE 3.11 are valid and binding obligations of Seller, enforceable
in accordance with their respective terms (subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity). Except as specifically
set forth on SCHEDULE 3.11, (i) to Seller’s knowledge, no Contract or commitment
disclosed on SCHEDULE 3.11 has been breached in any material respect by the
other party thereto, or cancelled by the other party thereto, and (ii) Seller
has performed all material obligations under the contracts listed on SCHEDULE
3.11 required to be performed by Seller as of the Execution Date and no event
has occurred which, with notice or lapse of time or both, would constitute such
a material breach or default by Seller.
(c)    Seller has made available to Buyer a true and correct copy of all written
Contracts which are referred to on SCHEDULE 3.11, together with all amendments,
exhibits, attachments, waivers or other changes thereto.
3.2    Intellectual Property    . SCHEDULE 3.12 sets forth a complete and
correct list of all of the following that are owned or used by Seller and are
used in the GAP Business: patented or registered Intellectual Property and
pending patent applications and other applications for registration of
Intellectual Property; all material unregistered trademarks, service marks,
trade names, corporate names, logos, slogans and Internet domain names; all
material unregistered copyrights; computer software (other than
commercially-available, off-the-shelf software purchased or licensed for a total
cost of less than US$10,000) and all Contracts, licenses or similar agreements
or arrangements to which Seller is a party, either as licensee or licensor, for
the Intellectual Property (excluding licenses for unmodified,
commercially-available, off-the-shelf software purchased or licensed for a total
cost of less than US$10,000).
(a)    Except as set forth on SCHEDULE 3.12 or except as would not materially
and adversely affect Seller, the Purchased Assets, the Facilities or the
Inventory:
(i)    Seller owns or has the valid and enforceable right to use all
Intellectual Property;
(ii)    all Contracts, licenses or similar agreements or arrangements to which
Seller is a party, either as licensee or licensor, for the Intellectual Property
listed on SCHEDULE 3.12 are in full force and effect and there is no default
thereunder by Seller, nor, to the knowledge of Seller, any counterparty to any
such Contract, license, agreement or arrangement;
(iii)    to Seller’s knowledge, no Person is infringing, misappropriating or
otherwise violating any Intellectual Property related to the GAP Business; and
(iv)    to Seller’s knowledge, the conduct of the GAP Business as currently
conducted does not infringe, misappropriate or otherwise violate the
Intellectual Property of any Person.
(b)    Seller has obtained an assignment of all Intellectual Property listed on
SCHEDULE 3.12 owned by Seller and which is material to the operation of the GAP
Business from the inventors. Except as listed on SCHEDULE 3.12, no present or
former employee or consultant of Seller, and no other Person, owns or has a
proprietary, financial or other interest, direct or indirect, in whole or in
part, in any Intellectual Property owned by Seller which is material to the
operation of the GAP Business.
(c)    The Intellectual Property listed on SCHEDULE 3.12 constitutes all
Intellectual Property needed to conduct the GAP Business as currently conducted
by Seller.
(d)    Notwithstanding anything to the contrary in this Agreement, this Section
3.12 constitutes the sole representation and warranty of Seller under this
Agreement with respect to any actual or alleged infringement, misappropriation
or other violation by Seller of any Intellectual Property of any other Person.
3.3    Litigation    . Except as set forth on SCHEDULE 3.13, there are no:
(a)    actions, suits, claims, investigations or other legal proceedings pending
or, to Seller’s knowledge, threatened in writing against or by Seller relating
to or affecting the GAP Business, the Purchased Assets, the Inventory, the
Facilities or the Assumed Liabilities; or
(b)    outstanding governmental orders, nor are there any unsatisfied judgments,
penalties or awards against or affecting the GAP Business, the Purchased Assets
or the Inventory.
3.4    Brokerage    . Except as set forth on SCHEDULE 3.14, there are no claims
for brokerage commissions, finders’ fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Seller.
3.5    Employees    . SCHEDULE 3.15 sets forth a list of the names,
classification, and current compensation levels (including bonus opportunities
and commission rates) of each of the Business Employees as of the Closing Date.
To Seller’s knowledge, no key executive officer or group of Business Employees
has any plans to terminate their employment. Except as set forth on SCHEDULE
3.15 or otherwise required by local law, (i) all Business Employees are “at
will” and may be terminated at the discretion of Seller, at any time and for any
reason or no reason and without any Liability with respect to any form of
severance or similar payment; and (ii) Seller has no oral agreements with any of
the Business Employees. Seller has complied in all material respects with all
Applicable Laws relating to the employment of the Business Employees, including,
without limitation, provisions thereof relating to wages, hours, equal
opportunity, collective bargaining and the payment of social security and other
Taxes relating to the GAP Business. There are no written claims, actions,
proceedings or investigations pending or, to Seller’s knowledge, threatened in
writing against Seller with respect to or by any current or former Business
Employee. Seller has not experienced any strikes, grievances, unfair labor
practices claims, collective bargaining disputes or other labor relations
problems. To Seller’s knowledge, no organizational effort presently has been
made or threatened by or on behalf of any labor union with respect to the
Business Employees.
3.6    Related Party Transactions    . Except as set forth on SCHEDULE 3.16 or
in Seller’s reports, schedules, forms, statements and other documents filed by
it under the Securities Exchange Act of 1934, as amended, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the Execution Date,
no officer, director, employee, stockholder or Affiliate of Seller or any
individual related by blood, marriage or adoption to any such individual or any
entity in which any such Person or individual owns at least a 10% beneficial
interest, is a party to any contract or agreement with Seller or has any
interest in any Purchased Asset or in the Inventory, except for agreements
disclosed on SCHEDULE 3.11 or SCHEDULE 3.17.
3.7    Employee Benefit Plans    .
(g)    Except as set forth on SCHEDULE 3.17, Seller does not have any employee
benefit plans (each, a “Benefit Plan” and collectively, “Benefit Plans”),
profit-sharing, deferred compensation, bonus, commission, stock option, stock
purchase, vacation pay, holiday pay, pension, retirement plans, medical or other
compensation or benefit arrangements maintained or contributed to or required to
be contributed to by Seller with respect to the GAP Business for the benefit of
the Business Employees (or former Business Employees) and/or their
beneficiaries.
(h)    Seller made available to Buyer true and complete copies of all documents
pertaining to those items set forth on SCHEDULE 3.17. Seller does not maintain,
or contribute to, any Benefit Plans other than those set forth on SCHEDULE 3.17.
(i)    Each Benefit Plan has been administered and operated in compliance with
its terms and with all Applicable Laws in all material respects, including the
applicable provisions of ERISA and the Code, and there is no existing
circumstance that is reasonably expected to cause any failure of such
compliance. Each Benefit Plan that is intended to be “qualified” under Section
401 of the Code is the subject of an unrevoked favorable determination letter
from the IRS and there is no existing circumstance and nothing has occurred
since the date thereof that would reasonably be expected to adversely affect the
qualified status of any such Benefit Plan. All contributions, premiums and other
payments required to be made with respect to any Benefit Plan have been timely
made, accrued or reserved for, except as would not be expected to result in a
material liability.
(j)    Seller has not, with respect to any Benefit Plan, engaged in or been a
party to any non-exempt “prohibited transaction,” as such term is defined in
Section 4975 of the Code or Section 406 of ERISA (93 P.L. 406), which could
reasonably be expected to result in the imposition of a material penalty
assessed pursuant to Section 502(i) of ERISA (93 P.L. 406) or a material tax
imposed by Section 4975 of the Code.
(k)    There are no material lawsuits, actions, proceedings or claims pending
or, to the knowledge of Seller, threatened on behalf of or against any Benefit
Plan, the assets of any trust under any Benefit Plan, or the plan sponsor, plan
administrator or any fiduciary or any Benefit Plan, other than routine claims
for benefits that have been or are being handled through an administrative
claims procedure.
(l)    Each Benefit Plan that is subject to Section 409A of the Code has been
operated and administered in material compliance with Section 409A of the Code.
There is no contract, agreement, plan or arrangement to which Seller is a party
or by which it is bound to compensate any current or former employee or other
disqualified individual for excise taxes which may be required pursuant to
Section 4999 of the Code or any Taxes required by Section 409A of the Code.
(m)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement (either alone or in conjunction with
any other event) will not:
(i)    result in any material payment or benefit becoming due or payable, or
required to be provided, to any director, employee, consultant or independent
contractor of Seller, or cause or create any right to the forgiveness of
indebtedness owed by any employee to Seller;
(ii)    materially increase the amount of, or accelerate the time of payment of,
any benefit or compensation payable under any Benefit Plan or other employment
arrangement, or result in the payment of any amount that would not be deductible
by reason of Section 280G of the Code; or
(iii)    result in any violation or breach of or default under, or limit the
ability of Seller to amend, modify or terminate, any Benefit Plan or other
employee benefit agreement.
3.8    Compliance with Laws; Permits; Certain Operations    . Except as set
forth on SCHEDULE 3.18:
(d)    Except as would not materially and adversely affect Seller, the Purchased
Assets, the Facilities or the Inventory, Seller has complied in all respects
with all Applicable Laws relating to the operation of the GAP Business or the
ownership and use of the Purchased Assets and the Inventory, and no written
notices have been received by, and no claims have been filed against, Seller
alleging a violation of any such Applicable Laws; and
(e)    Seller holds all material permits, licenses, certificates, accreditations
or other authorizations of foreign, federal, state and local governmental
agencies (the “Permits”) required for the conduct of the GAP Business, and
Seller is in compliance in all material respects with all terms and conditions
of any such required permits, licenses, accreditations and authorizations. All
Permits held by Seller that are required for the conduct of the GAP Business, as
currently conducted, are listed on SCHEDULE 3.18.
3.9    Environmental and Safety Matters    . Seller is in compliance in all
material respects with, and Seller has no material liability under, any
Applicable Law relating to the release, storage, generation, use, manufacture,
treatment, deposit or disposal of any hazardous or toxic substance, material or
waste (“Environmental Laws”) relating to the GAP Business. There are no consent
decrees, consent orders, judgments, judicial administrative orders or Liens
against Seller relating to Environmental Laws which regulate, obligate or bind
the Purchased Assets, the Inventory, the GAP Business or, with respect to the
Purchased Assets, the Inventory or the GAP Business, Seller. There are no
written existing or pending or, to Seller’s knowledge, threatened claims, suits,
orders, actions, lawsuits, legal proceedings or other proceedings based on, and
neither Seller nor, to Seller’s knowledge, any of its officers or directors has
directly or indirectly received any formal or informal written notice of any
claims relating to, Environmental Laws against the Purchased Assets, the
Inventory, the GAP Business or, with respect to the Purchased Assets, the
Inventory or the GAP Business, Seller, or any Person or entity whose liability
for any claims Seller has assumed or retained either contractually or by
operation of law arising under Environmental Laws. There has been no storage or
release by Seller of any hazardous or toxic substance material or waste in
violation of Environmental Laws at either the Glasgow Facility or the Irvington
Facility in connection with the GAP Business during the period of such
ownership, operation or tenancy.
3.1    Absence of Undisclosed Liabilities    . Except as set forth on SCHEDULE
3.20, the GAP Business, the Purchased Assets and the Inventory are not subject
to any liability other than liabilities: (i) reflected in the Seller SEC
Documents; (ii) reflected in the Financial Statements; (iii) pursuant to the
Contracts which are Purchased Assets; (iv) incurred in the ordinary course of
business since June 30, 2015; or (v) that would not have, or would not
reasonably be expected to have, a material adverse effect on the GAP Business,
the Purchased Assets or the Inventory.
3.2    Financial Information. SCHEDULE 3.21 sets forth an unaudited balance
sheet and statement of income for the GAP Business as of, and for the nine (9)
months ended September 30, 2015 (collectively, the “Financial Statements”). The
Financial Statements: (x) have been prepared in accordance with GAAP applied on
a consistent basis throughout the periods covered thereby (subject to year-end
adjustments and to the absence of footnotes); (y) present fairly in all material
respects the financial condition of the GAP Business as of such dates and the
results of operations of the GAP Business for such periods; and (z) are
consistent with the books and records maintained by Seller with respect to the
GAP Business.
3.3    Accounts Receivable    . The accounts receivable of Seller included in
the Purchased Assets, which are listed on SCHEDULE 1.1(A)(I), arose from bona
fide transactions in the ordinary course of business. To Seller’s knowledge, the
debtors to which such accounts receivable relate are not in nor subject to a
bankruptcy or insolvency proceeding and none of such receivables have been made
subject to an assignment for the benefit of creditors. Seller has not received
written notice of any, and to Seller’s knowledge there are no, counterclaims or
setoffs against or disputes regarding such accounts receivable.
3.4    Insurance    . Seller and its Subsidiaries have been at all times since
January 1, 2014 and are currently a party to, or the named insured or
beneficiary of coverage under, comprehensive general liability insurance
policies that are occurrence-based (rather than claims-made) policies and that
are in full force and effect through the Closing.
3.5    Lack of Market for Purchased Assets and Inventory. Prior to entering into
this Agreement, Seller commenced a strategic review of the GAP Business and
contacted third parties regarding a potential transaction involving the GAP
Business.
3.6    Disclosure. To the knowledge of Seller, neither this Agreement nor any
other Transaction Document furnished to Buyer by Seller contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading, and the representation
and warranties contained in this Article III are true and correct in all
material respects on and as of the Closing Date as though made on that date
(except with respect to such representations and warranties that address matters
only as of a particular date, which are true and correct as of such particular
date).
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, each of Buyer and Parent hereby
represents and warrants to Seller as follows:
4.1    Organization and Power    . Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Parent is a corporation duly organized, validly existing and in good standing
under the laws of Japan. Each of Buyer and Parent has all requisite corporate
power and authority (i) to execute and deliver this Agreement and each
Transaction Document to which it is a party, and (ii) to perform its obligations
and consummate the transactions contemplated hereunder and under the Transaction
Documents.
4.2    Authorization; No Breach    .
(c)    This Agreement and the Transaction Documents have been duly authorized,
executed and delivered by each of Buyer and Parent, and this Agreement and the
Transaction Documents to which Buyer or Parent, as applicable, is a party
constitute the valid and binding obligations of Buyer and Parent, respectively,
enforceable in accordance with their respective terms (subject to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity).
(d)    Except as would not materially and adversely affect Buyer or Parent, the
execution, delivery and performance of this Agreement and the Transaction
Documents by Buyer or Parent, as applicable, and the consummation of the
transactions contemplated by this Agreement and thereby do not and shall not (i)
(A) conflict with or result in any breach of any of the provisions of, (B)
constitute a default or give rise to any payment or other penalty under, (C)
result in a violation of, (D) give any third party the right to terminate or
modify or to accelerate any obligation under, or (E) require any authorization,
consent, approval, exemption or other action by or notice to or filing with any
court or other governmental body, under the provisions of Buyer’s certificate of
incorporation or Parent’s articles of incorporation, as applicable, or any
indenture, mortgage, lease, loan agreement or material Contract, understanding,
commitment, instrument or other agreement by which Buyer or Parent, as
applicable, is bound, or any law, statute, rule or regulation to which Buyer or
Parent, as applicable, is subject, or (ii) violate any order, writ, injunction,
decree, statute, rule or regulation of any Person or any law applicable to Buyer
or Parent.
4.3    Consents    . None of Buyer, Parent or any of their Subsidiaries or
Affiliates is required to give any notice to or obtain any consent, order,
approval or authorization from, or notice to, or declaration, filing
application, qualification or registration with, any Person in connection with
the execution and delivery of this Agreement or the other Transaction Documents
or the consummation or performance of any of the transactions contemplated by
this Agreement or thereby.
4.4    Brokerage    . Except with respect to commissions and other fees to be
paid to Mitsubishi UFJ Research and Consulting Co., Ltd., there are no claims
for brokerage commissions, finders’ fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of Buyer or Parent.
4.5    Litigation    . There are no material actions, suits, proceedings, orders
or investigations pending or, to Buyer’s or Parent’s knowledge, threatened in
writing against Buyer or Parent or their Subsidiaries at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would adversely affect Buyer’s or Parent’s performance under this Agreement or
any of the Transaction Documents or the consummation of the transactions
contemplated by this Agreement or thereby.
4.6    Business Employees. Buyer has offered employment to each of the Business
Employees, in each case on terms no less favorable to the Business Employee than
those currently provided by Seller, subject to the consummation of the
transactions contemplated by this Agreement, which provided for employment with
Buyer to commence on the day following the Execution Date.
4.7    No Reliance. Buyer hereby acknowledges that, in connection with the
transactions contemplated by this Agreement (including in making its
determination to proceed with such transactions), Buyer has not relied upon any
representation or warranty, whether oral or written, express or implied, by
Seller or any of its Affiliates or any of their respective officers, directors,
managers, owners or representatives, except for the representations and
warranties of Seller specifically and expressly set forth in Article III and
Part 4 of SCHEDULE 2.
ARTICLE V    
INDEMNIFICATION
5.1    Survivability; Limitation on Liability    . The representations and
warranties contained in Article III and Article IV of this Agreement shall
survive until the date that is eighteen (18) months after the Closing, except
for those representations and warranties contained in Sections 3.1, 3.3(a), 3.9,
4.1, 4.2(a) and 4.4 which shall survive indefinitely, and Sections 3.10, 3.12,
3.17 and 3.19, which shall survive until the thirtieth (30th) day after the
expiration of the statute of limitations that would be applicable to any claim
brought by a third party or governmental entity, at which time such
representations and warranties will lapse and Buyer and Parent or Seller, as
applicable, shall not be entitled to make any claim (other than for fraud)
against Seller or Buyer and Parent, as applicable, thereunder.
5.2    Indemnification by Seller    . Seller shall indemnify, defend and hold
harmless Buyer, Parent and their officers, directors, employees and agents and
their successors and permitted assigns (each, a “Buyer Indemnified Party” and
collectively, the “Buyer Indemnified Parties”) from and against all Losses that
any Buyer Indemnified Party may at any time suffer or incur, or become subject
to, as a result of or in connection with (a) any product liability claims
arising out of the operation of the GAP Business by Seller prior to the
Execution Date, (b) Seller’s (including by its officers, directors, employees or
agents) breach of Applicable Law or fraud, (c) Seller’s breach of the
representations and warranties included in Article III of this Agreement or in
any Transaction Document, (d) Seller’s (including by its officers, directors,
employees or agents) willful misconduct, (e) Seller’s failure to perform any of
its covenants or agreements contained in this Agreement or any Transaction
Document, or (f) the Excluded Assets or the Excluded Liabilities. In addition,
Seller shall also be responsible for such indemnification obligations to the
Buyer Indemnified Parties as are set forth in Part I of SCHEDULE 2, subject to
the terms, conditions and limitations thereof.
5.3    Indemnification by Buyer and Parent    . Each of Buyer and Parent shall,
jointly and severally, indemnify, defend and hold harmless Seller and its
officers, directors, employees and agents and their successors and permitted
assigns (each, a “Seller Indemnified Party” and collectively, the “Seller
Indemnified Parties”) from and against all Losses that any Seller Indemnified
Party may at any time suffer or incur, or become subject to, as a result of or
in connection with (a) the conduct of the GAP Business by Buyer or Parent on or
after the Execution Date, including, without limitation, any product liability
claims or claims arising out of the tortious conduct of Buyer, Parent or their
officers, directors, employees or agents, (b) Buyer’s or Parent’s (including by
their officers, directors, employees or agents) breach of Applicable Law or
fraud, (c) Buyer’s or Parent’s breach of the representations and warranties
included in Article IV of this Agreement or in any Transaction Document, (d)
Buyer’s or Parent’s (including by their officers, directors, employees or
agents) willful misconduct, (e) Buyer’s or Parent’s failure to perform any of
its covenants or agreements contained in this Agreement or any Transaction
Document, (f) the Assumed Liabilities, or (g) brokerage commissions, finders’
fees or similar compensation payable by Parent or Buyer to Mitsubishi UFJ
Research and Consulting Co., Ltd.
5.4    Indemnification Procedure    . The indemnified Party shall promptly
notify the indemnifying Party in writing of any claim, suit or proceeding for
which the indemnified Party is seeking indemnification under this Agreement
(each, an “Action”) and shall cooperate with the indemnifying Party at the
indemnifying Party’s sole cost and expense. The indemnifying Party shall
immediately take control of the defense and investigation of the Action and
shall diligently defend against the Action on behalf of the indemnified Party
and shall employ counsel reasonably acceptable to the indemnified Party to
handle and defend the same, at the indemnifying Party’s sole cost and expense.
The indemnifying Party shall not settle any Action in a manner that adversely
affects the rights of any indemnified Party without the indemnified Party’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. The indemnified Party’s failure to perform any obligations under this
Article V shall not relieve the indemnifying Party of its obligation under this
Article V except to the extent that the indemnifying Party can demonstrate that
it has been materially prejudiced as a result of the failure of the indemnified
Party to cooperate. The indemnified Party may participate in and observe the
proceedings at its own cost and expense with counsel of its own choosing.
5.5    Certain Limitations    . The aggregate amount of all Losses for which an
indemnifying Party shall be liable pursuant to Section 5.2(c) or Section 5.3(c),
except in the case of the indemnifying Party’s fraud or willful misconduct,
shall not exceed US$300,000 (the “US Indemnity Cap”). For the avoidance of
doubt, the US Indemnity Cap shall not apply to any Claims, any indemnities under
clause 6 of Part 1 of Schedule 2, and any claims under the Tax Covenant (each
such term having the meaning set forth in SCHEDULE 2), which shall be governed
by SCHEDULE 2. One or more claims will not enlarge this limit; provided that
this limitation shall not apply to any representations and warranties made in
Sections 3.1, 3.3(a), 3.9, 3.10, 3.12, 3.17 and 3.19, and Sections 4.1, 4.2(a)
and 4.4.
ARTICLE VI    
ADDITIONAL AGREEMENTS
6.1    Reimbursement    .
(a)    No later than 30 days following the Execution Date, Seller shall deliver
to Parent a schedule (the “Reimbursement Schedule”) setting forth the aggregate
amount of all fees, costs and expenses paid by Seller to operate the GAP
Business and the Facilities in the ordinary course and to maintain the GAP
Business, the Facilities, the Purchased Assets and the Inventory, including,
without limitation, payroll and benefits to the Business Employees, any travel
and other advances made to the Business Employees, rent and other fees and costs
associated with the Facilities, for the period beginning on October 1, 2015 and
ending upon the Closing (the “Reimbursement Amount”). The payment of the
Reimbursement Amount by Parent as provided in this Section shall be subject to
reasonable supporting documentation with respect to all fees, costs and expenses
included on the Reimbursement Schedule, which documentation shall be provided to
Parent. No later than 15 days following the receipt of the Reimbursement
Schedule by Parent (the “Reimbursement Due Date”), Parent shall pay to Seller
the portions of the Reimbursement Amount which are not disputed by Parent
pursuant to Section 6.1(b) below by check or wire transfer of immediately
available funds. For the avoidance of doubt, the forgiveness of debt
contemplated by that certain letter agreement, by and among Seller, Parent and
Transgenomic Limited (in the agreed form), dated the same date as this
Agreement, shall not reduce or otherwise affect the Reimbursement Amount.
(b)    If within five days following delivery of the Reimbursement Schedule and
the calculation of the Reimbursement Amount, Parent has not given Seller written
notice of its objection as to any item on the Reimbursement Schedule or the
calculation of the Reimbursement Amount (which notice shall state in reasonable
detail the basis of Parent’s objection, which such objection must be reasonable
and made in good faith (the “Dispute Notice”)), then the Reimbursement Amount
calculated by Seller shall be binding and conclusive on the parties.
(c)    Notwithstanding if Parent duly delivers a Dispute Notice to Seller,
Parent shall pay to Seller on the Reimbursement Due Date all portions of the
Reimbursement Amount due and owing which are not included in the Dispute Notice.
(d)    If Parent duly delivers a Dispute Notice to Seller, and if Parent and
Seller fail to resolve the issues set forth in the Dispute Notice within ten
days of Seller’s receipt of Parent’s Dispute Notice (the “Reimbursement
Resolution Period”), Parent and Seller shall submit the issues remaining in
dispute to an independent certified public accounting firm of nationally
recognized standing selected by the mutual agreement of the parties (who has not
been engaged by either Seller, Parent or Buyer or any of their Affiliates to
provide services in any other capacity at any time during the three-year period
prior to such selection) (the “Independent Accountants”) for resolution. If
issues are submitted to the Independent Accountants for resolution, (i) Parent
and Seller shall furnish or cause to be furnished to the Independent Accountants
such work papers and other documents and information relating to the disputed
issues as the Independent Accountants may request and are available to that
party or its agents and shall be afforded the opportunity to present to the
Independent Accountants any material relating to the disputed issues and to
discuss the issues with the Independent Accountants; and (ii) the final
determination by the Independent Accountants, as set forth in a notice to be
delivered to both Parent and Seller within 30 days of the submission to the
Independent Accountants of the issues remaining in dispute, shall be final,
binding and conclusive on, and non-appealable by, the parties and shall be used
in the calculation of the Reimbursement Amount. The Independent Accountants
shall address only those matters in the Dispute Notice. The fees and expenses of
the Independent Accountants will be allocated between Parent and Seller based
upon the percentage which the portion of the disputed amount not awarded to each
party bears to the amount actually disputed by such party, as determined by the
Independent Accountants.
(e)    For all portions of the Reimbursement Amount that are not paid when due
on the Reimbursement Due Date and which are (i) not disputed by Parent in the
Dispute Notice, (ii) agreed to be paid by Parent through discussions with Seller
during the Reimbursement Resolution Period, and (iii) determined by the
Independent Accountants in accordance with Section 6.1(d) to have been valid
portions of the Reimbursement Amount due and owing by Parent to Seller in
accordance with Section 6.1(a), Parent will pay interest on all such unpaid
portions of the Reimbursement Amount at a rate of 3.0% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to Seller,
accruing daily from the Reimbursement Due Date, until the full Reimbursement
Amount, plus all accrued interest thereon, is paid in full.
6.2    Expenses    . Except as provided in Section 6.1 and as otherwise
specifically provided for herein, the Parties shall pay all of their own
respective fees, costs and expenses (including fees, costs and expenses of legal
counsel, investment bankers, brokers and other representatives and consultants)
incurred in connection with the negotiation of this Agreement, the performance
of their obligations under this Agreement and the consummation of the
transactions contemplated by this Agreement.
6.3    Further Assurances    . Seller, Buyer and Parent shall execute and
deliver such further instruments of conveyance and transfer and take such
additional actions (provided that neither party shall be required to expend any
material funds) as the other Party may reasonably request to effect, consummate,
confirm or evidence the transfer to Buyer of the Purchased Assets and to Parent
of the Inventory, the assumption by Buyer of the Assumed Liabilities and the
conduct by Buyer of the GAP Business (including with respect to obtaining and
maintaining all licenses, permits, authorizations, accreditations and consents
necessary in connection therewith). Without limiting the generality of the
foregoing, Seller, Buyer and Parent agree to cooperate with each other and to
provide each other with all information and documentation reasonably necessary
to permit the preparation and filing of all federal, state, local and other Tax
Returns with respect to the GAP Business.
6.4    Sales and Transfer Taxes    . Buyer and Parent shall bear and pay after
the Closing as they become due and payable, any Taxes, including sales taxes,
transfer taxes, documentary charges, recording fees or similar taxes, or
governmental charges or fees, that may become due and payable in connection with
the transfer of the Purchased Assets to Buyer or the transfer of the Inventory
to Parent or in connection with any other transaction contemplated by this
Agreement.
6.5    Noncompetition; Nonsolicitation    .
(f)    For a period of three years commencing on the Closing Date (the
“Restricted Period”), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the GAP Business in the United States or in Europe; (ii) have an
interest in any Person that engages directly or indirectly in the GAP Business
in the United States or in Europe in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or (iii)
cause, induce or encourage any material actual or prospective client, customer,
supplier or licensor of the GAP Business (including any existing or former
client or customer of Seller and any Person that becomes a client or customer of
the GAP Business after the Closing), or any other Person who has a material
business relationship with the GAP Business, to terminate or modify any such
actual or prospective relationship. Notwithstanding the foregoing, Seller may
own, directly or indirectly, solely as an investment, securities of any Person
traded on any national securities exchange if Seller is not a controlling Person
of, or a member of a group which controls, such Person and does not, directly or
indirectly, own 5% or more of any class of securities of such Person.
(g)    During the Restricted Period, Seller shall not, and shall not permit any
of its Affiliates to, directly or indirectly, hire or solicit any person who is
offered employment by Buyer pursuant to Section 4.6 or is or was employed in the
GAP Business during the Restricted Period, or encourage any such employee to
leave such employment or hire any such employee who has left such employment,
except pursuant to a general solicitation which is not directed specifically to
any such employees; provided, that nothing in this Section 6.5(b) shall prevent
Seller or any of its Affiliates from hiring (i) any employee whose employment
has been terminated by Buyer or (ii) after 180 days from the date of termination
of employment, any employee whose employment has been terminated by the
employee.
(h)    Seller acknowledges that a breach or threatened breach of this Section
6.5 would give rise to irreparable harm to Buyer, for which monetary damages
would not be an adequate remedy, and hereby agrees that in the event of a breach
or a threatened breach by Seller of any such obligations, Buyer shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to seek equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).
(i)    Seller acknowledges that the restrictions contained in this Section 6.5
are reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.5 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
Applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by Applicable Law. The covenants contained in this Section
6.5 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.
6.6    Business Employees    . In the event any Business Employee does not
accept employment with Buyer or Parent effective as of the Execution Date (each
such Business Employee, a “Former Business Employee”), none of Buyer, Parent or
any Affiliate of either of the foregoing shall solicit, hire, or retain the
services of, any Former Business Employee during the six-month period
immediately following the Execution Date without Seller’s prior written consent.
6.7    Payments of Accounts Receivable. All payments of accounts receivable of
Seller included in the Purchased Assets, which are listed on SCHEDULE 1.1(A)(1),
which have been or will be received by Seller on or after the Closing Date from
any third party in the name of or to Seller in connection with or arising out of
the GAP Business, shall be held by Seller in trust for the benefit of Buyer, and
within five (5) business days after receipt by Seller of any such payment,
Seller shall pay over to Buyer the aggregate amount of each such payment,
endorsed where necessary, together with all corresponding notes, documentation
and information received in connection therewith. From and after the Closing
Date, if Buyer or Parent receives or collects any accounts receivable, notes
receivable or other receivables of Seller that are not included in the Purchased
Assets, within five (5) business days after receipt by Buyer or Parent, as
applicable, of any such payment, Buyer or Parent, as applicable, shall pay over
to Seller the aggregate amount of each such payment, endorsed where necessary,
together with all corresponding notes, documentation and information received in
connection therewith.
6.8    Acknowledgment by Buyer and Parent    . Each of Buyer and Parent
acknowledges that it has conducted to its satisfaction an independent
investigation and verification of the financial condition, results of
operations, assets, liabilities, properties and projected operations of Seller
and, in making its determination to proceed with the transactions contemplated
by this Agreement, each has relied on the results of its own independent
investigation and verification and the representations and warranties of Seller
expressly and specifically set forth in this Agreement, including the Disclosure
Schedule. SUCH REPRESENTATIONS AND WARRANTIES BY SELLER CONSTITUTE THE SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER AND PARENT IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND EACH OF
BUYER AND PARENT UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED
(INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE FINANCIAL CONDITION,
RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF SELLER) ARE SPECIFICALLY
DISCLAIMED BY SELLER.
ARTICLE VII    
DEFINITIONS
7.1    Definitions    . Whenever used in this Agreement, the following terms and
phrases have the following respective meanings:
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.
“Agreement” has the meaning set forth in the Preamble of this Agreement.
“Applicable Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, award, decree, other
requirement or rule of law of any federal, state, local or foreign government or
political subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.
“Assignment Documents” has the meaning set forth in Section 1.3(b)(iii).
“Assumed Liabilities” has the meaning set forth in Section 1.2(a).
“Assumption Documents” has the meaning set forth in Section 1.3(b)(iv).
“Benefit Plan” has the meaning set forth in Section 3.17(a).
“Business Employees” has the meaning set forth in Section 1.2(a)(iii).
“Buyer” has the meaning set forth in the Preamble of this Agreement.
“Buyer Indemnified Party” has the meaning set forth in Section 5.2.
“Closing” has the meaning set forth in Section 1.3(a).
“Closing Date” has the meaning set forth in Section 1.3(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Contract Arrangement” has the meaning set forth in Section 1.5.
“Contracts” means, with respect to any Person, any legally binding written
contracts, leases, licenses, supply and distribution agreements, sales and
purchase agreements and orders, confidentiality agreements, insurance policies,
deeds, mortgages, guaranties, indentures, undertakings, arrangements or
understandings and contracts and other commitments, documents and agreements and
business arrangements.
“Disclosure Schedule” has the meaning set forth in the Preamble to Article III.
“Dispute Notice” has the meaning set forth in Section 6.1(b).
“Environmental Laws” has the meaning set forth in Section 3.19.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Excluded Assets” has the meaning set forth in Section 1.1(b).
“Excluded Liabilities” has the meaning set forth in Section 1.2(b).
“Execution Date” means November 25, 2015.
“Facilities” has the meaning set forth in Section 1.1(a)(ii).
“Former Business Employee” has the meaning set forth in Section 6.6.
“GAP Business” means the business of selling, distributing, assembling,
manufacturing, delivering and servicing mutation detection equipment and its
associated reagents for genetic variation detection in both molecular genetic
research and molecular diagnostics, including with respect to the selling,
distributing, assembling, manufacturing, delivering and servicing, as
applicable, sample preparation equipment, instruments and running reagents for
HPLC nucleic acid fragment analysis and purification, as conducted by Seller and
its Affiliates (including Transgenomic Limited). For the avoidance of doubt, the
GAP Business specifically excludes the chromatography columns segment of
Seller’s business, which is unrelated to nucleic acid fragment analysis and
purification.
“Glasgow Facility” has the meaning set forth in Section 1.1(a)(ii).
“Indebtedness” means, without duplication, all obligations of Seller for
borrowed money and any accrued interest, prepayment premiums or penalties
related thereto.
“Independent Accountants” has the meaning set forth in Section 6.1(d).
“Intellectual Property” means (a) foreign and domestic patents and patent
applications and inventions, (b) Internet domain names, trademarks, service
marks, trade dress, trade names, logos and corporate or company names (both
foreign and domestic) and registrations and applications for registration
thereof together with all of the goodwill associated therewith, (c) registered
copyrights and copyrightable works (both foreign and domestic) and registrations
and applications for registration thereof, (d) computer software, data, data
bases and documentation thereof, including rights to third party software used
in the Business (excluding “shrink wrap” software and other software that can
generally be purchased commercially for less than US$10,000 per user), and (e)
trade secrets and other confidential information (including ideas, formulas,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know how, processes and techniques, financial and marketing plans and
customer and supplier lists and information).
“Inventory” has the meaning set forth in Section 1.1(a)(ii).
“Inventory Purchase Price” has the meaning set forth in Section 1.3(b)(ii).
“Irvington Facility” has the meaning set forth in Section 1.1(a)(ii).
“Leased Real Property” has the meaning set forth in Section 3.8(b).
“Leases” has the meaning set forth in Section 3.8(b).
“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.
“Losses” means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable attorneys’ fees; provided that Losses shall not
include any consequential, special, indirect or punitive damages, including loss
of future revenue or income, diminution of value, loss measured by any multiple
or loss of business reputation or opportunity relating to a breach or alleged
breach of this Agreement.
“Manufacturing Services Agreement” has the meaning set forth in Section
2.1(d)(iii).
“Party” or “Parties” has the meaning set forth in the Preamble of this
Agreement.
“Permits” has the meaning set forth in Section 3.18(a).
“Permitted Liens” means (a) Liens for taxes or governmental assessments, charges
or claims the payment of which is not yet due; (b) statutes, liens of landlords
and liens of carriers, warehousemen, mechanics, materialsmen and other similar
Persons; (c) all exceptions, restrictions, easements and rights of way relating
to the Leased Real Property; (d) Liens incurred in the ordinary course of
business; and (e) Liens created by or on behalf of Buyer or Parent.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.
“Purchase Price” has the meaning set forth in Section 1.3(b)(ii).
“Purchased Assets” has the meaning set forth in Section 1.1(a).
“Purchased Assets Purchase Price” has the meaning set forth in Section
1.3(b)(i).
“Reimbursement Amount” has the meaning set forth in Section 6.1(a).
“Reimbursement Due Date” has the meaning set forth in Section 6.1(a).
“Reimbursement Resolution Period” has the meaning set forth in Section 6.1(d).
“Reimbursement Schedule” has the meaning set forth in Section 6.1(a).
“Restricted Period” has the meaning set forth in Section 6.15(a).
“Share Purchase Price” has the meaning set forth in Section 1.3(b)(v).
“Seller” has the meaning set forth in the Preamble of this Agreement.
“Seller Indemnified Party” has the meaning set forth in Section 5.3.
“Seller SEC Documents” means, shall mean all reports, schedules, forms,
statements, prospectuses, registration statements, certifications and other
documents required to be filed with or furnished to the United States Securities
and Exchange Commission by Seller or its officers since December 31, 2014,
together with any exhibits and schedules thereto and other information
incorporated therein.
“Subsidiary” means, with respect to any Person, any other Person (a) of which
the initial Person directly or indirectly owns or controls more than 50% of the
voting equity interests or has the power to elect or direct the election of a
majority of the members of the governing body of such Person, or (b) which is
required to be consolidated with such Person under United States generally
accepted accounting principles.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add on minimum, sales, use,
transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.
“Tax Return” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any governmental entity or other authority in connection with
the determination, assessment or collection of any Tax or the administration of
any laws, regulations or administrative requirements relating to any Tax.
“TL Shares” means the 651,617 ordinary shares of £1 each in the capital of
Transgenomic Limited.


“Transaction Documents” has the meaning set forth in Section 3.3(a).
“Transgenomic Limited” means Transgenomic Limited, a company registered under
the laws of England and Wales (Company no. 3257373).
“Transition Services Agreement” has the meaning set forth in Section 2.1(d)(iv).
ARTICLE VIII    
MISCELLANEOUS
8.1    Amendment and Waiver    . This Agreement may be amended, or any provision
of this Agreement may be waived, so long as any such amendment or waiver is set
forth in a writing executed by Buyer and Parent, on the one hand, and Seller, on
the other hand. No course of dealing between or among the Parties shall be
deemed effective to modify, amend or discharge any part of this Agreement or any
rights or obligations of any Party under or by reason of this Agreement.
8.2    Knowledge Defined    . For purposes of this Agreement, the term “to
Seller’s knowledge” or words of similar meaning as used herein shall mean the
actual knowledge of Paul Kinnon, David Hild and Ben Nouri, after reasonable
investigation.
8.3    Notices    . All notices and other communications under or in connection
with this Agreement shall be in writing and shall be deemed given (a) if
delivered personally, upon delivery, (b) if delivered by registered or certified
mail (return receipt requested), upon the earlier of actual delivery or three
days after being mailed, or (c) if given by facsimile, upon confirmation of
transmission by facsimile, in each case to the parties at the following
addresses:
Notices to Seller:
Transgenomic, Inc.
12325 Emmet Street
Omaha, Nebraska 68164
Attn: Chief Executive Officer
Facsimile: (402) 452-5401
with a copy to (which shall not constitute notice to Seller):
Paul Hastings LLP
1117 S. California Avenue
Palo Alto, California 94304
Attention: Jeffrey T. Hartlin, Esq.
Facsimile: (650) 320-1904
Notices to Buyer or Parent:
ADSTEC Corporation
568-1-1 Innai-cho    
Funabashi-city
Chiba 273-0025, Japan
Attn:     Tsutomu Kojima
with a copy to (which shall not constitute notice to Buyer or Parent):
Masuda, Funai, Eifert & Mitchell, Ltd.
203 N. LaSalle St., Suite 2500
Chicago, Illinois 60601
Attn:     George Kobayashi, Esq.
Facsimile: 312.245.7467
8.4    Assignment    . This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned or
delegated by Buyer or Parent without the prior written consent of Seller.
8.5    Severability    . Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under Applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.
8.6    Captions and Headings    . The captions and headings used in this
Agreement are for convenience of reference only and do not constitute a part of
this Agreement and shall not be deemed to limit, characterize or in any way
affect any provision of this Agreement, and all provisions of this Agreement
shall be enforced and construed as if no caption or heading had been used in
this Agreement.
8.7    Entire Agreement    . This Agreement, including the schedules attached to
this Agreement and other documents referred to herein, and the confidentiality
provisions of the mutual confidential nondisclosure agreement signed by Parent
and Seller on December 17, 2004, contain the entire understanding of the Parties
with respect of their subject matter and supersede all prior and contemporaneous
agreements and understandings, oral and written, between the Parties with
respect to such subject matter.
8.8    Counterparts    . This Agreement may be executed in one or more
counterparts, including electronically transmitted counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same Agreement.
8.9    Governing Law    . Subject to Section 8.10 below, the law of the State of
Nebraska shall govern all questions concerning the construction, validity,
interpretation and enforceability of this Agreement and the schedules to this
Agreement, and the performance of the obligations imposed by this Agreement,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Nebraska or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Nebraska.
8.10    English Law    . Notwithstanding Section 8.9, SCHEDULE 2 and any dispute
or claim arising out of or in connection with it or its subject matter
(including non-contractual disputes or claims) shall be governed by and
construed in accordance with the law of England and Wales. Each party
irrevocably agrees that the courts of England and Wales shall have non-exclusive
jurisdiction to settle any dispute or claim arising out of or in connection with
SCHEDULE 2 or its subject matter (including non-contractual disputes or claims).
8.11    Waiver of Jury Trial    . EACH OF THE PARTIES WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
8.12    No Strict Construction    . The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their collective
mutual intent, and no rule of strict construction shall be applied against any
Person. The term “including” as used herein shall be by way of example and shall
not be deemed to constitute a limitation of any term or provision contained
herein.
8.13    Equitable Remedies    . Each of the Parties acknowledges and agrees that
the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity.
8.14    No Third-Party Beneficiaries    . With the exception of the rights
afforded in paragraph 3.7 to Schedule 2, this Agreement is for the sole benefit
of the Parties and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give any Person (other than the Parties
and such assigns) any legal or equitable rights under this Agreement including,
but not limited to, the Contracts (Rights of Third Parties) Act 1999.
Notwithstanding the aforementioned, any Officer may enforce paragraph 3.7 to
SCHEDULE 2.
8.15    Bulk Transfer Laws    . Each of Buyer and Parent hereby waives
compliance by Seller with the provisions of any so-called bulk transfer laws of
any jurisdiction in connection with the sale of the Purchased Assets to Buyer
and the sale of the Inventory to Parent.
* * * * *


IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first written above.
BUYER:
ADS BIOTEC INC.,
a Delaware corporation


By: /s/ Tsutomu Kojima        
Name: Tsutomu Kojima        
Title: Chairman            


PARENT:
ADSTEC CORPORATION,
a Japanese corporation


By: /s/ Tsutomu Kojima            
Name: Tsutomu Kojima        
Title: CEO and President        


SELLER:

TRANSGENOMIC, INC.,
a Delaware corporation


By: /s/ Paul Kinnon            
Name: Paul Kinnon                    
Title: President and CEO        




SCHEDULE 2


PART 1




1.
Interpretation

All capitalised terms not otherwise defined in this Part shall have the meaning
ascribed to the same in the Agreement. The definitions and rules of
interpretation in this paragraph apply in this Schedule.
"Accounts"
the audited financial statements of Transgenomic Limited as at and to the
Accounts Date, including the balance sheet, profit and loss account (together
with the notes on them), the cash flow statement and the auditor's and
directors' reports;


"Accounts Date"
31 December 2014;
"Business"
the business carried on by Transgenomic Limited or any party of it;


"Business Day"
a day other than a Saturday, Sunday or public holiday in England when banks in
London are open for business;


"Claim"
a claim for breach of any of the Warranties;
"Closing"
completion of the sale and purchase of the TL Shares in accordance with the
Agreement and this Schedule;


"Director"
each person who is a director or shadow director of Transgenomic Limited, as set
out in Part 2 of this Schedule;


"Disclosed"
fairly disclosed (with sufficient details to identify the nature and scope of
the matter disclosed) in or under the Disclosure Schedule;


"Employee"
any person employed by Transgenomic Limited under a contract of employment;


“Employment Termination Costs”
;
"Encumbrance"
any interest or equity of any person (including any right to acquire, option or
right of pre-emption) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security interest, title retention or any other security
agreement or arrangement;


"Management Accounts"
means the unaudited balance sheet as at 30 September 2015 and the unaudited
profit and loss account of Transgenomic Limited (including any notes thereon)
for the period of 9 months ended 30 September 2015;


"Tax Warranties"
the warranties and representations set out in Part B of Part 4 of this Schedule;


"Tax Covenant"
the tax covenant set out in Part 5 of this Schedule;
"Warranties"
the warranties and representations given pursuant to paragraph 3 and set out in
Part 4 of this Schedule;


"Worker"
any person who personally performs work for Transgenomic Limited but who is not
in business on their own account or in a client/customer relationship.



2.
SALE AND PURCHASE

2.1    The Seller shall sell and the Buyer shall buy, with effect from Closing,
the TL Shares with full title guarantee, free from all Encumbrances and together
with all rights attached or accruing to them.
2.2    The TL Shares shall be sold with all rights that attach, or may in the
future attach, to them (including, in particular, the right to receive all
dividends and distributions declared, made or paid on or after the date of the
Agreement).
2.3    The Buyer is not obliged to complete the purchase of any of the TL Shares
unless the purchase of all the TL Shares is completed simultaneously.
3.
WARRANTIES

3.1    The Seller warrants and represents to the Buyer that each Warranty is
true and not misleading on the date of the Agreement except as Disclosed.
3.2    Without prejudice to the right of the Buyer to claim on any other basis
or take advantage of any other remedies available to it, if any Warranty proves
to be untrue or misleading, the Seller shall pay to the Buyer on demand:
(i)
the amount necessary to put Transgenomic Limited into the position it would have
been in if the Warranty had not been untrue or misleading; and

(ii)
all costs and expenses (including, without limitation, damages, legal and other
professional fees and costs, penalties, expenses but excluding consequential
losses) properly incurred by the Buyer or Transgenomic Limited as a result of
the Warranty being untrue or misleading; and

(iii)
any amount necessary to ensure that, after any Taxation of a payment made in
accordance with paragraph 3.2(i) or paragraph 3.2(ii), the Buyer is left with
the same amount it would have had if the payment was not subject to Taxation.

3.3    The Buyer is not entitled to recover damages or otherwise obtain payment,
reimbursement or restitution more than once in respect of the same loss twice.
3.4    Warranties qualified by the expression so far as the Seller is aware or
so far as Trangsgenomic Limited is aware (or any similar expression) are deemed
to be given to the best of the information and belief of the Seller or
Transgenomic Limited (as applicable), after it has made all reasonable and
careful enquiries of (i) Ernst & Young LLP (financial advisers to Transgenomic
Limited) (ii) Paul Hastings LLP (legal adviser to Transgenomic Limited) (iii)
Paul Kinnon, Leon Richards and Susan Bowie. This paragraph 3.3 applies to this
Schedule only.
3.5    Each of the Warranties is separate and, unless specifically provided, is
not limited by reference to any other Warranty or anything in this Schedule.
3.6    With the exception (i) of matters Disclosed; and (ii) information the
Buyer has actual knowledge of in sufficient detail to identify the scope and
nature of the matter in the context of the business of Transgenomic Limited, no
information of which the Buyer and/or its agents and/or advisors has knowledge
(actual, constructive or imputed knowledge) or which could have been discovered
(whether by investigation made by the Buyer or made on its behalf) shall
prejudice or prevent any Claim or reduce any amount recoverable thereunder.
3.7    The Seller agrees that any information supplied by Transgenomic Limited
or by or on behalf of any of the employees, directors, agents or officers of
Transgenomic Limited (“Officers”) to the Seller or its advisers in connection
with the Warranties, the information Disclosed in the Disclosure Schedule or
otherwise shall not constitute a warranty, representation or guarantee as to the
accuracy of such information in favour of the Seller, and the Seller hereby
undertakes to the Buyer and to Transgenomic Limited and each Officer that it
waives any and all claims which it might otherwise have against any of them in
respect of such claims.
3.8    The only Warranties given in respect of Taxation are the Tax Warranties.
4.    LIMITATIONS ON CLAIMS
4.1    The Seller shall not be liable for a Claim or a claim under the Tax
Covenant unless notice in writing of the Claim or the claim under the Tax
Covenant, summarising the nature of the Claim or the claim under the Tax
Covenant (in so far as it is known to the Buyer) and, as far as is reasonably
practicable, the amount claimed, has been given by or on behalf of the Buyer to
the Seller:
(i)    in the case of a claim made under the Warranties in Part B of Part 4 of
this Schedule, on or before the seventh anniversary of Closing; or
(ii)    in the case of a claim under the Tax Covenant, within the period
specified in paragraph 5.1 of the Tax Covenant; or
(iii)    in any other case, on or before the second anniversary of Closing.
4.2    There shall be disregarded for all purposes any Claim in respect of which
the amount which the Buyer would otherwise (but for the provisions of this
Paragraph 4.2) be entitled to recover would be less than US$50,000 provided
however that multiple claims arising out of the same or similar underlying cause
may be aggregated for the purposes of determining whether this US$50,000 de
minimis has been exceeded.
4.3    The aggregate liability of the Seller in respect of all and any Claims
and all and, any claims under the Tax Covenant shall be limited to and shall in
no event exceed an amount equal to US$300,000.
4.4    The Seller shall not be liable in respect of any Claim based upon a
liability which is contingent or unquantifiable unless, and to the extent that
until such contingent liability becomes an actual liability or such
unquantifiable liability becomes quantifiable, provided that this Paragraph 4.5
shall not operate to avoid a Claim made in respect of a contingent or
unquantifiable liability which is notified to the Seller within the applicable
time limit specified in Paragraph 4.1 above to the extent that the contingent or
unquantifiable liability subsequently becomes an actual or quantifiable
liability (as the case may be).
4.5    The Seller shall not be liable in respect of any Claim to the extent that
the facts or circumstances giving rise to such Claim are capable of remedy and
are remedied or otherwise compensated by or at the expense of the Seller within
20 Business Days of the date on which notice of such Claim is given pursuant to
Paragraph 4.2 above. The Buyer shall (at the Seller’s expense and subject to
being indemnified to the Buyer’s satisfaction in respect of any cost, loss or
liability incurred on so complying) comply with all reasonable written requests
made by the Sellers during that 20 Business Day period for the purposes of so
remedying any such breach or preventing any such loss.
4.6    If the Buyer becomes aware of any claim, action or demand made against
Transgenomic Limited by a third party (a "Third Party Claim") which may give
rise to a Claim the Buyer shall:
(i) not make any admission of liability, agreement or compromise with any
person, body or authority in relation to that Third Party Claim without the
prior written consent of the Seller (such consent not to be unreasonably
withheld, delayed or conditioned) provided that nothing in this paragraph shall
prevent the Buyer from agreeing (or permitting to be agreed) any compromise or
settlement, or from making any payment in respect of a Third Party Claim if the
Buyer (acting reasonable) considers that a failure to do so will be materially
prejudicial to its interests or those of Transgenomic Limited or otherwise
change the goodwill of its business or that of Transgenomic Limited in any
material respect;
(ii) as soon as practicable, notify the Seller giving reasonable details, so far
as are known to the Buyer, of the relevant facts and circumstances relating to
the Third Party Claim; and
(iii) keep the Seller reasonably informed of all material developments in
relation to the Third Party Claim within its knowledge and consult with the
Seller with regard to any actual or proposed developments relating to the matter
in question save where to do so would or might reasonably breach or endanger the
legal privilege of the Buyer in any such documents or records or any obligations
of confidentiality owed to a third party.
4.7    If the Seller pays to the Buyer an amount in respect of a Claim and the
Buyer or Transgenomic Limited subsequently recovers from another person an
amount which is referable to the matter giving rise to that Claim, the Buyer
shall as soon as practicable repay to the Seller the amount so received or
recovered (less the reasonable costs incurred by Transgenomic Limited or the
Buyer in recovering such amount), up to the amount which has been paid by the
Seller in respect of such Claim.
4.8    Notwithstanding any other provision of this Agreement, the Buyer shall be
obliged to mitigate any loss or damage which it may suffer or incur as a
consequence of a matter giving rise to any breach of any Warranty, Claim or
other claim under this Agreement.
4.9    Nothing in this paragraph 4 applies to exclude or limit the liability of
the Seller to the extent that a Claim or a claim under the Tax Covenant arises
or is delayed as a result of fraud or fraudulent non-disclosure by the Seller,
its agents or advisers.
5.    TAX COVENANT
The provisions of Part 5 apply in this Schedule in respect of Tax.


6.    INDEMNITY
The Seller shall indemnify the Buyer and Transgenomic Limited against:
(a)    all Employment Termination Costs arising out of the termination of any of
the Employee’s employment by reason of redundancy within the six month period
following Closing; and
(b)    all liabilities, costs, expenses, damages and losses suffered or incurred
by Transgenomic Limited arising out of or in connection with:
(i)    any claim against Transgenomic Limited by Menarini Diagnostics s.r.l or
its Affiliates;
(ii)    in respect of the “Trattamento di Fine Rapporto” shown as an accrual in
the Accounts for Marco Sbalzarini, up to an aggregate amount of €35,487,08 and
for Paolo Zaccagna, up to an aggregate amount of €25,110,80;
(iii)    the cessation of the operation of Transgenomic Limited’s business at,
and the closure of, Transgenomic Limited’s branch office in France;
(iv)    the employment by Transgenomic Limited of Philip Eastlake and the
termination of such employment; and
(v)    any Liability for Tax (as defined in Part 5 of Schedule 2) arising out of
the write off by Transgenomic, Inc. of all debts owed to it by Transgenomic
Limited pursuant to a letter agreement, by and among Transgenomic, Inc., Parent
and Transgenomic Limited (in the agreed form), dated the same date as this
Agreement.
7.     FURTHER ASSURANCE
The Seller shall (at its own expense) promptly execute and deliver such
documents, perform such acts and do such things as the Buyer may reasonably
require from time to time for the purpose of giving full effect to this Schedule
2.
PART 2 -

PARTICULARS OF TRANSGENOMIC LIMITED
Company Name:
Transgenomic Limited
Company Number:
3257373
Date of Incorporation:
1 October 1996
Jurisdiction of incorporation:
England & Wales
Type of company:
Private company limited by shares
Registered Office:
DWF LLP
1 Scott Place
2 Hardman Street
Manchester, M3 3AA
United Kingdom
Directors:
Paul Kinnon


Philip Benjamin Eastlake


Susan Elizabeth Bowie
Secretary:
Philip Benjamin Eastlake
Issued Share Capital:
Amount: £651,617
Divided into: 651,617 ordinary shares of £1 each
Shareholders:
Transgenomic, Inc. (651,617 ordinary shares of £1 each)
Charges:
Type
Created
Persons entitled
Short particulars
Debenture
15 January 2009
Royal Bank of Scotland PLC
Fixed and floating charge over the undertaking and all Glasgow Facility and
assets present and future, including goodwill, uncalled capital, buildings,
fixtures, fixed plant & machinery.
Rent deposit deed
28 September 1998
C.H.Q. Limited
Transgenomic Limited charges all its interest in the rent deposit to the
mortgagee as security for the performance of its obligations in a lease dated 28
September 1998.


Accounting Reference Date:
31 December
Date of Latest Annual Return:
1 October 2015
Auditors:
Ernst & Young LLP
Previous Names (and dates of changes):
Previous name
Date of change
CETAC Technologies Limited
27 April 1998
COBCO (204) Limited
23 December 1996



- PART 3 -

COMPLETION
1.    At Closing, the Seller shall deliver to the Buyer:
1.1    a transfer of the TL Shares, in agreed form, executed by the Seller in
favour of the Buyer or such person as it may direct;
1.2    the share certificates for the TL Shares or any indemnity, in agreed
form, for any lost certificates;
1.3    the statutory registers and minute books (duly written up to the time of
Closing), the common seal (if any), certificate of incorporation and any
certificates of incorporation on change of name relating to Transgenomic
Limited;
1.4    the written resignation, in agreed form and executed as a deed, of all
the Directors of Transgenomic Limited (other than Susan Bowie) and the secretary
of Transgenomic Limited from their respective offices and employment with
Transgenomic Limited;
1.5    a duly executed resignation letter, in the agreed form, relating to the
employment of Philip Eastlake
1.6    an irrevocable power of attorney, in agreed form, given by the Seller in
favour of the Buyer to enable the attorney (or its proxies) to exercise all
voting and other rights attaching to the TL Shares before the transfer of the TL
Shares is registered in the register of members of Transgenomic Limited;
1.7    the duly executed forms necessary to amend (as the Buyer shall direct)
the mandates given by Transgenomic Limited to its bankers;
1.8    all Companies House web filing service details for Transgenomic Limited,
including the relevant sign in e-mail address, security code and company
authentication code;
1.9    the written resignation of the auditor of Transgenomic Limited, including
the statement required by section 519 of the Companies Act 2006;
1.10    all title deeds and other documents relating to the Glasgow Facility;
and
1.11    bank statements for each of Transgenomic Limited's bank accounts,
showing the balances at the close of business on the Business Day before Closing
2.    The Seller shall cause a board meeting of Transgenomic Limited to be held
at Closing at which the matters set out in the agreed form closing board minutes
shall take place.
- PART 4 -
WARRANTIES
Part A - General warranties
1.    SHARES IN TRANSGENOMIC LIMITED
1.12    The TL Shares constitute the whole of the allotted and issued share
capital of Transgenomic Limited and are fully paid, or credited as fully paid.
1.13    The Seller is the sole legal and beneficial owner of the TL Shares and
is entitled to transfer the legal and beneficial title to the TL Shares to the
Buyer free from all Encumbrances, without the consent of any other person.
1.14    No person has any right to require at any time the transfer, creation,
issue or allotment of any share, loan capital or other securities of
Transgenomic Limited (or any rights or interest in them), and no person has
agreed to confer or has claimed any such right.
1.15    No Encumbrance has been granted to any person or otherwise exists
affecting the TL Shares or any unissued shares, debentures or other unissued
securities of Transgenomic Limited, and no commitment to create any such
Encumbrance has been given, nor has any person claimed any such rights.
1.16    Transgenomic Limited:
1.16.1    does not own, and has not agreed to acquire, any shares, loan capital
or any other securities or interest in any company;
1.16.2    does not have and has not, at any time, had any subsidiaries or
subsidiary undertakings (within the meaning of section 1162 of the Companies Act
2006);
1.16.3    is not, and has not agreed to become, a member of any partnership or
other unincorporated association, joint venture or consortium (other than
recognised trade associations); and
1.16.4    has no branch or permanent establishment outside of the United
Kingdom.
1.17    Transgenomic Limited has not purchased, redeemed, reduced, repaid or
forfeited any of its share capital.
2.    CONSTITUTIONAL AND CORPORATE DOCUMENTS
2.4    A copy of the memorandum and articles of association of Transgenomic
Limited are in the Disclosure Schedule.
2.5    All returns, particulars, resolutions and other documents that
Transgenomic Limited is required by law to file with, or deliver to, any
authority have been correctly made up and duly filed or delivered.
2.6    All deeds and documents belonging to Transgenomic Limited (or to which it
is a party) which are material to Transgenomic Limited in the context of the
Business as a whole and are in the possession or under the control of
Transgenomic Limited.
2.7    All accounting, financial and other records of Transgenomic Limited
(including its statutory books and registers):
2.7.1    have been properly prepared and maintained;
2.7.2    constitute an accurate record of all matters required by law to appear
in them, and comply with any applicable requirements of the Companies Act 2006;
2.7.3    do not contain any material inaccuracies or discrepancies; and
2.7.4    are in the possession of Transgenomic Limited.
3.    INFORMATION
3.9    The particulars set out in Part 2 of this Schedule 2 are true, accurate
and complete.
3.10    All information contained in the Disclosure Schedule is true, accurate
and complete.
4.    COMPLIANCE AND CONSENTS
4.10    Transgenomic Limited has at all times conducted its business in all
material respects in accordance with, and has acted in compliance with in all
material respects, all applicable laws and regulations.
4.11    Transgenomic Limited holds all licences, consents, permits and
authorities necessary to carry on the Business in the places and in the manner
in which it is carried on at Closing ("Consents").
4.12    Each of the Consents is valid and subsisting, Transgenomic Limited is
not in breach of the terms or conditions of the Consents (or any of them) and,
so far as Transgenomic Limited is aware, there is no reason why any of the
Consents may be revoked or suspended (in whole or in part) or may not be renewed
on the same terms.
5.    INSURANCE
5.1    Transgenomic Limited maintains, and has at all material times maintained,
adequate insurance to cover against all losses, liabilities and risks that are
normally insured against by a person carrying on the same type of business as
the Business.
5.2    The policies of insurance maintained by or on behalf of Transgenomic
Limited ("Policies") are in full force and effect, all premiums due on them have
been paid and all other conditions of the Policies have been performed and
observed. Transgenomic Limited has not done, or omitted to do, anything that may
result in an increase in the premium payable for any of the Policies, or affect
the renewal of any of the Policies.
5.3    There are no outstanding claims under, or in respect of the validity of,
any of the Policies and, so far as the Seller is aware, there are no
circumstances likely to give rise to a claim under any of the Policies.
5.4    Copies of each of the Policies are in the Disclosure Schedule.
6.    DISPUTES AND INVESTIGATIONS
6.1    Neither Transgenomic Limited, nor any of its Directors nor any person for
whose acts Transgenomic Limited may be vicariously liable, is engaged or
involved in any of the following matters (such matters being referred to in this
paragraph 6 as "Proceedings"):
6.1.1    any litigation, administrative, arbitration or other proceedings,
claims, actions or hearings (except for debt collection in the normal course of
business); or
6.1.2    any dispute with or, investigation, inquiry or enforcement proceedings
by, any governmental, regulatory or similar body.
6.2    So far as Transgenomic Limited is aware, no Proceedings have been
threatened or are pending by or against Transgenomic Limited, any Director or
any person for whose acts Transgenomic Limited may be vicariously liable, and,
so far as Transgenomic Limited is aware, there are no circumstances likely to
give rise to any such Proceedings.
6.3    Transgenomic Limited is not affected by any existing or pending judgment,
order, decision or ruling of any court, tribunal or governmental, regulatory or
similar body, nor has it given any undertaking in connection with any
Proceedings.
6.4    Neither the Seller, nor any of the Seller's Affiliates, has a claim of
any nature against Transgenomic Limited, nor has it assigned to any person the
benefit of any such claim.
7.    CONTRACTS AND TRADING
7.1    The Disclosure Schedule contains full particulars of all subsisting
contracts, agreements, arrangements, understandings or commitments to which
Transgenomic Limited is a party and which are material to Transgenomic Limited
in the context of the Business as whole (“Material Agreements”).
7.2    Except for any Material Agreement that is not being transferred pursuant
to the Agreement, Transgenomic Limited is not a party to any Material Agreement
which is of an unusual or exceptional nature in the context of the ordinary
course of the Business, or not on arm's-length terms.
7.3    No party is in default of any Material Agreements, so far as Transgenomic
Limited is aware, no such default has been threatened, and there are no facts or
circumstances likely to give rise to any such default. No notice of termination
of any such agreement has been received or served by Transgenomic Limited, and,
so far as Transgenomic Limited is aware, there are no grounds for the
termination, rescission, repudiation or a material change in the terms of any
such Material Agreement.
7.4    There is no outstanding indebtedness or other liability (actual or
contingent) and no outstanding contract, commitment or arrangement between
Transgenomic Limited and either the Seller (or any other member of the Seller's
Affiliates) or a director of Seller's Affiliates (or any person connected with
any such director (within the meaning of section 1122 of the CTA 2010)).
8.    EFFECT OF SALE OF THE TL SHARES
8.1    So far as Transgenomic Limited is aware, the acquisition of the TL Shares
by the Buyer will not:
8.1.5    relieve any person of any material obligation to Transgenomic Limited,
or enable any person to determine any such obligation, or any material right or
benefit enjoyed by Transgenomic Limited; or
8.1.6    result in any customer, client or supplier who is material to
Transgenomic Limited in the context of the Business as whole, reducing its
business, or changing the terms on which it deals, with Transgenomic Limited; or
8.1.7    result in the loss of, or any default under, any Consent (as defined in
paragraph 4.2 of Part 1 of this Schedule); or
8.1.8    so far as the Seller is aware, result in any officer or senior employee
leaving Transgenomic Limited.
9.    FINANCE AND GUARANTEES
9.1    The Disclosure Schedule contains full particulars of all money borrowed
by Transgenomic Limited and all financial facilities currently outstanding or
available to Transgenomic Limited, including copies of all related
documentation.
9.2    No Encumbrance over any of the assets of Transgenomic Limited is now
enforceable, and, so far as Transgenomic is aware, there are no circumstances
likely to give rise to any such enforcement.
9.3    Transgenomic Limited has not factored or discounted any of its debts, or
engaged in financing of a type that would not need to be shown or reflected in
the Accounts.
9.4    No Encumbrance, guarantee, indemnity or other similar arrangement has
been entered into, given or agreed to be given by Transgenomic Limited in
respect of any indebtedness or other obligations of any third party.
9.5    Transgenomic Limited has no outstanding loan capital, nor has it lent any
money that has not been repaid, and there are no debts owing to Transgenomic
Limited other than debts that have arisen in the normal course of the Business.
9.6    The debts owing to Transgenomic Limited as reflected in the Accounts (and
all debts subsequently recorded in its books since the Accounts Date) have been
realised, or, where they remain outstanding the Seller is not aware of any
reason why they will not within two months after Closing realise in cash their
full amount, and none of those debts has been outstanding for more than two
months.
9.7    Full details of all creditors and debtors of Transgenomic Limited,
including the amount due and the due date for payment, is in the Disclosure
Schedule.
9.8    No insolvency event has occurred in relation to Transgenomic Limited or
the Seller.
9.9    No guarantee, bond, indemnity, securities or Encumbrances have been given
by Transgenomic Limited in respect of any indebtedness, liabilities or
oglibations of the Seller or any person connected with the Seller.
10.    ACCOUNTS
10.1    The Accounts:
10.1.1    show a true and fair view of the state of affairs of Transgenomic
Limited as at the Accounts Date, and of the profit or loss of Transgenomic
Limited for the accounting period ended on the Accounts Date;
10.1.2    have been properly prepared in accordance with generally accepted
accounting principles applied in the UK;
10.1.3    comply with the requirements of the Companies Act 2006 and all other
applicable law and regulations in the UK; and
10.1.4    (save as the Accounts expressly disclose) are not affected by any
extraordinary, exceptional or non-recurring items.
10.2    The Management Accounts have been prepared on a basis consistent with
that employed in preparing the Accounts and fairly represent the assets and
liabilities and the profits and losses of Transgenomic Limited as at and to the
date for which they have been prepared.
10.3    A copy of each of the Accounts and the Management Accounts are in the
Disclosure Schedule.
11.    CHANGES SINCE THE ACCOUNTS DATE
11.1    Since the Accounts Date:
11.1.1    Transgenomic Limited has conducted the Business in the normal course
and as a going concern;
11.1.2    there has been no material adverse change in the turnover, financial
position or prospects of Transgenomic Limited;
11.1.3    no dividend or other distribution of profits or assets has been, or
agreed to be declared, made or paid by Transgenomic Limited;
11.1.4    Transgenomic Limited has not borrowed or raised any money or taken or
given any form of financial security, nor has it incurred or committed to any
capital expenditure, or acquired or disposed of any individual item, in either
case in excess of £1,000; and
11.1.5    Transgenomic Limited has paid its creditors within the applicable
periods agreed with the relevant creditor and there are no amounts owing by
Transgenomic Limited which have been outstanding for more than 60 days.
12.    ASSETS
12.1    The assets included in the Accounts, together with any assets acquired
by Transgenomic Limited since the Accounts Date (except for those disposed of
since the Accounts Date in the normal course of business) and all other assets
used by Transgenomic Limited in connection with the Business are:
12.1.1    legally and beneficially owned by Transgenomic Limited, free from
Encumbrance or any other third party right, and Transgenomic Limited has good
and marketable title to such assets; and
12.1.2    in the possession and control of Transgenomic Limited.
12.2    The plant, machinery, vehicles, office and other equipment used by
Transgenomic Limited in connection with the Business are in good working order,
have been regularly and properly maintained and are capable of doing the work
for which they were designed.
12.3    Each element of the computer hardware, databases and software owned,
used, leased or licensed by Transgenomic Limited in relation to the Business
("IT System"):
12.3.1    is functioning properly and in accordance with all applicable
specifications;
12.3.2    is not defective in any respect and contains no software virus or
other malware; and
12.3.3    has sufficient capacity, scalability and performance to meet the
current and the foreseeable peak volume requirements of the Business as carried
on at Closing.
12.4    Transgenomic Limited has obtained all rights from third parties that are
necessary to enable it to make and continue to make exclusive and unrestricted
use of the IT System for the purposes of the Business.
12.5    The assets owned by Transgenomic Limited comprise all the assets
necessary for the continuation of the Business as it is carried on at Closing,
and such assets are not shared with any other person.
12.6    A copy of Transgenomic Limited’s fixed asset register as at the Closing
Date is in the Disclosure Schedule.
13.    EMPLOYMENT
13.1    The Disclosure Schedule includes anonymised particulars of each Employee
and Worker, and the principal terms of their respective contracts with
Transgenomic Limited.
13.2    The Disclosure Schedule includes anonymised details of all persons who
are not Workers and who are providing services to Transgenomic Limited under an
agreement which is not a contract of employment with Transgenomic Limited
(including consultants and secondees), and full particulars of the terms on
which such persons provide their services.
13.3    The Disclosure Schedule includes anonymised details of all Employees and
Workers who are on secondment, maternity, paternity, adoption or other leave or
absent due to ill-health or for any other reason.
13.4    No offer of employment or engagement has been made by Transgenomic
Limited which is outstanding for acceptance, or which has been accepted but not
yet commenced.
13.5    No notice to terminate the contract of employment of any Employee or
Worker is pending, outstanding or threatened, and, so far as Transgenomic
Limited is aware, there are no circumstances likely to give rise to such notice.
13.6    Transgenomic Limited is not a party to, bound by or proposing to
introduce in respect of any of its current or former directors, Employees or
Workers, any redundancy payment scheme (in addition to statutory redundancy
pay), or any incentive arrangement or scheme (including, without limitation, any
share option or share award plan, commission, profit sharing or bonus scheme).
13.7    Transgenomic Limited has not incurred any actual or contingent liability
in connection with the termination of employment of any Employee, or for failing
to comply with any order for the reinstatement or re-engagement of any Employee.
13.8    Transgenomic Limited has not made or provided, or agreed to make or
provide, any payment or benefit to any of its present or former directors,
Employees or Workers (or their dependants) in connection with the actual or
proposed termination or suspension of employment or variation of an employment
contract.
13.9    There are no sums owing to or from any current or former Employee or
Worker other than reimbursement of expenses, wages for the current salary period
and holiday pay for the current holiday year.
13.10    Transgenomic Limited has not offered, promised or agreed to any future
variation in the contract of any Employee or Workers, identifying which applies
to which individual.
13.11    The Disclosure Schedule includes copies of all current contracts,
handbooks and policies which apply to the Employees and Workers.
13.12    Transgenomic Limited has not entered into any agreement or arrangement
with any trade union, employee representative or body of employees or their
representatives (whether binding or not).
13.13    Transgenomic Limited has performed all material obligations and duties
it is required to perform in respect of each Employee and Worker, whether or not
legally binding and whether arising under contract, statute, at common law or in
equity or under any treaties or laws of the European Union or otherwise.
14.    RETIREMENT BENEFITS
14.1    Save for the auto-enrolment obligations detailed in paragraph 14.2,
Transgenomic Limited does not have (nor may it have) any obligation (whether or
not legally binding) to provide or contribute towards pension, lump sum, death,
ill-health, disability or accident benefits ("Relevant Benefits") in respect of
its current or former officers or employees ("Pensionable Employees") and no
proposal or announcement has been made to any employee or officer of
Transgenomic Limited about the introduction, continuance, increase or
improvement of, or the payment of a contribution towards, any Relevant Benefits.
14.2    Transgenomic Limited has complied in all material respects with its
automatic enrolment obligations as required by the Pensions Act 2008 and
associated legislation. Details of this compliance are set out in the Disclosure
Schedule, including (but not limited to) any documents relating to Transgenomic
Limited's staging date, copies of any correspondence between Transgenomic
Limited and the Pensions Regulator regarding auto-enrolment, copies of any
records kept in accordance with regulations 5 to 8 of the Employers’ Duties
(Registration and Compliance) Regulations 2010 in respect of the Employees and
details of any Employees who have opted out and copies of any opt-out letters in
respect of those Employees to the extent relevant.
14.3    So far as Transgenomic Limited is aware, no notices, fines, or other
sanctions have been issued by the Pensions Regulator and no instances of
non-compliance with the automatic enrolment obligations have been notified to
the Pension Regulator in respect of Transgenomic Limited.
14.4    So far as Transgenomic Limited is aware, Transgenomic Limited has not
discriminated against any Pensionable Employee on any grounds in providing any
Relevant Benefits.
14.5    No claims or complaints have been made or, so far as Transgenomic
Limited is aware, are pending or threatened in respect of the provision of (or
failure to provide) any Relevant Benefits by Transgenomic Limited in relation to
any of the Pensionable Employees and, so far as Transgenomic Limited is aware,
there is no fact or circumstance likely to give rise to such claims or
complaints.
15.    GLASGOW FACILITY
15.1    The Glasgow Facility is the only land and buildings owned, used or
occupied by Transgenomic Limited, and Transgenomic Limited has no right of
ownership, right to use, option, right of first refusal or contractual
obligation to purchase, or any other legal or equitable right affecting any land
and buildings, other than the Glasgow Facility.
15.2    Transgenomic Limited has no liability (whether actual or contingent) in
respect of any land or buildings other than the Glasgow Facility, nor has it
given any guarantee or indemnity for any liability relating to any land or
buildings other than the Glasgow Facility.
15.3    A copy of the lease relating to the Glasgow Facility is in the
Disclosure Schedule.
Part B - Tax Warranties
1.    GENERAL
1.1    All notices, returns (including any land transaction returns), reports,
accounts, computations, statements, assessments, claims, disclaimers, elections
and registrations and any other necessary information which have, or should
have, been submitted by Transgenomic Limited to any Tax Authority for the
purposes of Tax have been made on a proper basis, were submitted within
applicable time limits and were accurate and complete in all material respects.
None of the above is, or so far as the Seller is aware is likely to be, the
subject of any material dispute with any Tax Authority.
1.2    All Tax (whether of the UK or elsewhere), for which Transgenomic Limited
has been liable to account, has been duly paid (insofar as such Tax ought to
have been paid) and no penalties, fines, surcharges or interest have been
incurred.
1.3    Transgenomic Limited maintains complete and accurate records, invoices
and other information in relation to Tax, that meet all legal requirements and
enable the tax liabilities of Transgenomic Limited to be calculated accurately
in all material respects.
1.4    All Tax and national insurance contributions deductible under the PAYE
system and/or any other UK tax legislation have, so far as required to be
deducted, been deducted from all payments made (or treated as made) by
Transgenomic Limited. All amounts so deducted and due to be paid to the relevant
Tax Authority on or before the date of the Agreement have been so paid.
1.5    The Disclosure Schedule contains details of any payments or loans made
to, any assets made available or transferred to, or any assets earmarked,
however informally, for the benefit of, any employee or former employee (or
anyone linked with such employee or former employee) of Transgenomic Limited by
an employee benefit trust or another third party, falling within the provisions
of Part 7A to the Income Tax (Earnings and Pensions) Act 2003 and details of any
trust or arrangement capable of conferring such a benefit.
1.6    The Disclosure Schedule contains details of all concessions, agreements
and arrangements that Transgenomic Limited has entered into with a Tax
Authority.
1.7    Transgenomic Limited is not, nor so far as the Seller is aware will it
become, liable to make to any person (including any Tax Authority) any payment
in respect of any liability to Tax which is primarily or directly chargeable
against, or attributable to, any other person.
1.8    The Accounts make full provision or reserve within generally accepted
accounting principles for all Tax for which Transgenomic Limited is accountable
at that date. Proper provision has been made and shown in the Accounts for
deferred tax in accordance with generally accepted accounting principles.
1.9    So far as the Seller is aware, no officer or employee of Transgenomic
Limited has ever held any shares in the capital of Transgenomic Limited.
2.    CHARGEABLE GAINS
2.1    The book value shown in, or adopted for the purposes of, the Accounts as
the value of each of the assets of Transgenomic Limited, on the disposal of
which a chargeable gain or allowable loss could arise, does not exceed the
amount which on a disposal of such asset at the date of the Agreement would be
deductible, in each case, disregarding any statutory right to claim any
allowance or relief other than amounts deductible under section 38 of the
Taxation of Chargeable Gains Act 1992 (TCGA 1992).
3.    CAPITAL ALLOWANCES
4.1    Transgenomic Limited has not claimed first year tax credits within the
meaning of Schedule A1 of the Capital Allowances Act 2001 (CAA 2001), business
renovation allowances under Part 3A of CAA 2001, flat conversion allowances
under Part 4A of CAA 2001 or owned at the Accounts Date any asset which, if
disposed of at the date of the Agreement for consideration equal to its not book
value as included in the Accounts, would give rise to a balancing charge or
clawback of allowances.
5.    DISTRIBUTIONS AND OTHER PAYMENTS
5.1    No distribution or deemed distribution, within the meaning of section
1000 or sections 1022-1027 of CTA 2010, has been made (or will be deemed to have
been made) by Transgenomic Limited, except dividends shown in its audited
accounts, and Transgenomic Limited is not bound to make any such distribution.
5.2    Transgenomic Limited has not, within the period of seven years preceding
the date of the Agreement, been engaged in, nor been a party to, any of the
transactions set out in Chapter 5 of Part 23 of CTA 2010 (demergers).
6.    LOAN RELATIONSHIPS
6.1    All financing costs, including interest, discounts and premiums payable
by Transgenomic Limited in respect of its loan relationships within the meaning
of section 302 of CTA 2009 are eligible to be brought into account by
Transgenomic Limited as a debit for the purposes of Part 5 of CTA 2009 at the
time, and to the extent that such debits are recognised in the statutory
accounts of Transgenomic Limited.
7.    CLOSE COMPANIES
7.1    Any loans or advances made, or agreed to be made, by Transgenomic Limited
within sections 455, 459 and 460 of CTA 2010 have been disclosed in the
Disclosure Schedule. Transgenomic Limited has not released or written off, or
agreed to release or write off, the whole or any part of any such loans or
advances.
8.    GROUP MATTERS
8.1    Transgenomic Limited is not and has never been a member of a group of
companies for Tax purposes.
9.    INTANGIBLE ASSETS
9.1    The Disclosure Schedule sets out the amount of expenditure, as reduced by
any claim under section 791 of CTA 2009, on each of the intangible fixed assets,
as defined in section 713 of CTA 2009, of Transgenomic Limited and the
Subsidiaries and provides the basis on which any debit relating to that
expenditure has been taken into account in the Accounts or, in relation to
expenditure incurred since the Accounts Date, will be available to Transgenomic
Limited. No circumstances have arisen since the Accounts Date by reason of which
that basis might change.
9.2    Transgenomic Limited does not hold nor has it held any right to which
Part 8A of CTA 2010 applies or an exclusive licence in respect of such right
within section 357BA of CTA 2010.
10.    COMPANY RESIDENCE AND OVERSEAS INTERESTS
10.1    Transgenomic Limited has, throughout the past seven years, been resident
in the UK for corporation tax purposes and has not, at any time in the past
seven years, been treated as resident in any other jurisdiction for the purposes
of any double taxation arrangements having effect under section 18 of CTA 2009
or for any other tax purposes.
10.2    Transgenomic Limited does not hold, nor within the last seven years has
it held, shares in a company which is not resident in the UK, a material
interest in an offshore fund, or a permanent establishment outside the UK.
11.    TRANSFER PRICING
11.1    All transactions or arrangements made by Transgenomic Limited have been
made on arm's length terms and the processes by which prices and terms have been
arrived at have, in each case, been fully documented. No notice, enquiry or
adjustment has been made by any Tax Authority in connection with any such
transactions or arrangements.
12.    ANTI-AVOIDANCE
12.1    Transgenomic Limited has not been a party to, nor so far as the Seller
is aware has it been otherwise been involved in, any transaction, scheme or
arrangement designed wholly or mainly or containing steps or stages having no
commercial purpose and designed wholly or mainly for the purpose of avoiding or
deferring Tax or reducing a liability to Tax or amounts to be accounted for
under PAYE.
13.    INHERITANCE TAX
13.1    No asset owned by Transgenomic Limited, nor the TL Shares, is subject to
any Inland Revenue charge as mentioned in sections 237 and 238 of IHTA 1984 or
is liable to be subject to any sale, mortgage or charge by virtue of section
212(1) of IHTA 1984.
14.    VALUE ADDED TAX
14.1    Transgenomic Limited is a taxable person and registered for the purposes
of VAT with quarterly prescribed accounting periods.
14.2    Transgenomic Limited is not nor has it been in the period of six years
ending with the date of Closing, a member of a group of companies for the
purposes of section 43 of VATA 1994.
14.3    All supplies made by Transgenomic Limited are taxable supplies.
Transgenomic Limited has not been, nor so far as the Seller is aware will it be,
denied full credit for all input tax paid or suffered by it.
14.4    Transgenomic Limited does not own any assets which are capital items
subject to the capital goods scheme under Part XV of the VAT Regulations 1995,
nor has exercised any option to tax under Part 1 of Schedule 10 to the VATA 1994
15.    STAMP DUTY, STAMP DUTY LAND TAX AND STAMP DUTY RESERVE TAX
15.1    Any document that may be necessary or desirable in proving the title of
Transgenomic Limited to any asset which is owned by Transgenomic Limited at the
date of the Agreement, is duly stamped for stamp duty purposes. No such
documents which are outside the UK would attract stamp duty if they were brought
into the UK.
15.2    Neither entering into the Agreement nor Closing will result in the
withdrawal of a stamp duty or stamp duty land tax relief granted on or before
Closing which will affect Transgenomic Limited.
15.3    The Disclosure Schedule sets out full and accurate details of any
chargeable interest (as defined under section 48 of the Finance Act 2003)
acquired or held by Transgenomic Limited before the date of the Agreement in
respect of which the Seller is aware, or ought reasonably to be aware, that an
additional land transaction return will be required to be filed with a Tax
Authority and/or a payment of stamp duty land tax made on or after the date of
the Agreement.


- PART 5 -
TAX COVENANT
1.    INTERPRETATION
The following definitions and rules of interpretation apply in this Tax
Covenant.
Definitions:
"Accounting Period"    any period by reference to which any income, profits or
gains or any other amounts relevant for the purposes of Tax are measured or
determined;
“Accounts Relief” means (a) any Relief (including the right to a repayment of
Tax shown as an asset in the Accounts; and (b) any Relief taken into account in
computing (and so reducing or eliminating) any provision for deferred Tax in the
Accounts;
"Buyer's Relief"    means: (a) any Accounts Relief; (b) any relief arising to
Transgenomic Limited in connection with any Event occurring after Closing; and
(c) any relief, whenever arising, of the Buyer or any member of the Buyer's Tax
Group other than Transgenomic Limited;
"Buyer's Tax Group"    the Buyer and any other company or companies that are
from time to time treated as members of the same Group as, or otherwise
connected or associated in any way with, the Buyer for any Tax purpose
(excluding for periods on or before Closing Transgenomic Limited);
"Event"    includes (without limitation), the expiry of a period of time,
Transgenomic Limited becoming or ceasing to be associated with any other person
for any Tax purpose or ceasing to be or becoming resident in any country for any
Tax purpose, the death, winding up or dissolution of any person, the earning,
receipt or accrual for any Tax purpose of any income, profit or gains, the
incurring of any loss or expenditure, and any transaction (including the
execution and completion of this Schedule), event, act or omission whatsoever,
and any reference to an Event occurring on or before a particular date shall
include Events that, for Tax purposes, are deemed to have, or are treated or
regarded as having, occurred on or before that date;
“Group”    in relation to a company, that company, any subsidiary or any holding
company from time to time of that company, and any subsidiary from time to time
of a holding company of that company. Each company in a Group is a "member of
the Group";
"Liability for Tax"    
(a) any liability of Transgenomic Limited to make an actual payment of Tax
whether or not the same is primarily payable by Transgenomic Limited and whether
or not Transgenomic Limited has, or may have, any right of reimbursement against
any other person, in which case, the amount of the Liability for Tax will be the
amount of the actual payment;
(b) the loss of or failure to obtain, for any reason, any Accounts Relief, in
which case, the amount of the Liability for Tax will be the amount of the
repayment;
(c)    the use or setting off of any Buyer's Relief in circumstances where, but
for such set off or use, Transgenomic Limited would have had a liability to make
a payment of or in respect of Tax for which the Buyer would have been able to
make a claim against the Seller under this Tax Covenant, in which case, the
amount of the Liability for Tax will be the amount of Tax for which the Seller
would have been liable but for the setting off or use.
"Relief"    includes any loss, relief, allowance, credit, exemption or set off
for Tax or any deduction in computing income, profits or gains for the purposes
of Tax and any right to a repayment of Tax (including any repayment supplement
or interest in respect of it) or to a payment in respect of Tax;
"Tax" and “Taxation”    all forms of tax and statutory, governmental, state,
federal, provincial, local, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities wherever chargeable and
whether of the UK or any other jurisdiction (including, for the avoidance of
doubt, National Insurance contributions in the UK and corresponding obligations
elsewhere) and any penalty, fine, surcharge, interest, charges or costs relating
to it (including interest and penalties arising from the failure of Transgenomic
Limited to make adequate instalment payments under the Corporation Tax
(Instalments Payments) Regulations 1998 (SI 1998/3175) in any period ending on
or before Closing);
"Tax Claim"    any assessment, notice, demand, letter or other document issued
or action taken by or on behalf of any Tax Authority, self-assessment or other
occurrence from which it appears that Transgenomic Limited or the Buyer is or
may be subject to a Liability for Tax;
"Tax Authority"    any authority, body or official competent to impose, assess
or collect Tax in the UK or elsewhere.
1.1    References to gross receipts, income, profits or gains earned, accrued or
received shall include any gross receipts, income, profits or gains deemed, for
any Tax purpose, to have been or treated or regarded as earned, accrued or
received.
1.2    Any stamp duty charged on any document (or in the case of a document that
is outside the UK, any stamp duty that would be charged on the document if it
were brought into the UK) that is necessary to establish the title of
Transgenomic Limited to any asset, and any interest, fine or penalty relating to
the stamp duty, shall be deemed to be a liability of Transgenomic Limited to
make an actual payment of Tax because of an Event arising on the last day on
which it would have been necessary to pay the stamp duty to avoid any liability
to interest or penalties arising on it.
2.    COVENANT
2.1    Subject to the provisions of this Tax Covenant, the Seller covenants to
pay to the Buyer an amount equal to any:
2.1.1    Liability for Tax resulting from, or by reference to, any Event
occurring on or before Closing or in respect of any gross receipts, income,
profits or gains earned, accrued or received by Transgenomic Limited on or
before Closing, whether or not that liability was discharged on or before
Closing;
2.1.2    Liability for Tax which arises solely due to the relationship for Tax
purposes before Closing of Transgenomic Limited with any person other than a
member of the Buyer's Tax Group, whether arising before or after Closing;
2.1.3    Liability for Tax that arises due to any Event that occurs after
Closing under a legally binding obligation (whether or not conditional but
excluding the entry into of this Agreement and any document to be entered
between Buyer and Seller as referred to in this Agreement) entered into by
Transgenomic Limited on or before Closing otherwise than in the ordinary course
of business;
2.1.5    Liability for Tax under Part 7A of ITEPA 2003, whether arising before
or after Completion, including any liability arising as a consequence of any
payments or loan made to, any assets made available or transferred to, or any
assets earmarked (however informally) for the benefit of any employee or former
employee of Transgenomic Limited, or for the benefit of any relevant person, by
an employee benefit trust (EBT) or another third party where the arrangement
giving rise to the charge was entered into at a time when the third party was
acting on the instructions of, or for the benefit of, the Seller or an associate
of any of the Seller.
2.1.6    Liability for Tax being a liability for inheritance tax that:
2.1.6.1    is a liability of Transgenomic Limited and arises because of a
transfer of value occurring (or being deemed to occur) on or before Closing
(whether or not in conjunction with the death of any person whenever it
happens);
2.1.6.2    gives rise at Closing to a charge on, or a power to sell, mortgage or
charge, any of the TL Shares or assets of Transgenomic Limited; or
2.1.6.3    gives rise after Closing to a charge on, or a power to sell, mortgage
or charge, any of the TL Shares or assets of Transgenomic Limited because of the
death of any person within seven years of a transfer of value that occurred
before Closing;
and in determining for the purposes of this paragraph 2.1.5 whether a charge on,
or power to sell, mortgage or charge any of the shares or assets of Transgenomic
Limited exists at any time, the fact that the inheritance tax is not yet
payable, or may be paid by instalments, shall be disregarded, and the
inheritance tax shall be treated as becoming due, and a charge or power to sell,
mortgage or charge as arising, on the date of the transfer of value or other
date or event on or in respect of which it becomes payable or arises, and the
provisions of section 213 of the IHTA 1984 shall not apply;
2.1.7     liability of Transgenomic Limited to make a payment or repayment under
any indemnity, covenant, warranty, mortgage, guarantee or charge entered into
(or created) outside the ordinary course of Transgenomic Limited's business on
or before Closing of a sum equivalent to (or by calculated by reference to)
another person's Liability for Tax;
2.1.8    costs and expenses (including legal costs on a full indemnity basis),
reasonably and properly incurred by the Buyer, Transgenomic Limited or any
member of the Buyer's Tax Group in connection with any successful Tax Claim or
successfully taking or defending any action under this Schedule.
3.    PAYMENT DATE AND INTEREST
3.1    Payment by the Seller in respect of any liability under this Schedule
must be made in cleared and immediately available funds on:
3.1.1    in the case of a Liability for Tax that involves an actual payment of
or in respect of Tax, the later of seven Business Days before the due date for
payment and seven Business Days after the date on which the Buyer serves notice
on the Seller requesting payment;
3.1.2    in a case that falls within paragraph (c) of the definition of
Liability for Tax, the date on which the Tax saved by Transgenomic Limited is or
would have been required to be paid to the relevant Tax Authority; or
3.1.3    in any other case, seven Business Days following the date on which the
Buyer serves notice on the Seller requesting payment.
3.2    If any amount due from the Seller under this Tax Covenant is not paid on
the date specified in paragraph 3.1, then, except to the extent that the
Seller's liability under paragraph 2 includes interest and penalties to
compensate the Buyer for the late payment, the amount due shall bear interest
(to accrue on a daily basis before and after any judgment) at the rate of 4% a
year over the base rate from time to time of The Bank of England or (in the
absence of that) at any similar rate as the Buyer shall select from the day
following the due date up to, and including, the day of actual payment of those
sums.
4.    EXCLUSIONS
4.1    The covenant contained in paragraph 2 above shall not cover any Liability
for Tax to the extent that:
4.1.1    specific provision or reserve (other than a provision for deferred tax)
for the liability is made in, or the liability was otherwise taken into account
in the preparation of, the Accounts;
4.1.2    the Liability for Tax was paid on or before Accounts Date and the
Accounts reflected that payment;
4.1.3    it arises as a result of a transaction in the ordinary course of
business of Transgenomic Limited between the Accounts Date and Closing;
4.1.4    it arises or is increased only as a result of any change in the law or
rates of Tax (other than a change targeted specifically at countering a tax
avoidance scheme) coming into force after Closing or the withdrawal of any
extra-statutory concession previously made by a Tax Authority (whether or not
the change is retrospective in whole or in part) provided that this paragraph
4.1.4 will not apply to any payment under paragraph 9;
4.1.5    the Buyer is compensated for the Liability for Tax under any other
provision of this Agreement;
4.1.6    it would not have arisen but for an act, transaction or omission of
Transgenomic Limited or the Buyer or any member of the Buyer's Tax Group after
Closing which Transgenomic Limited or the Buyer was aware or ought to be aware
would give rise to the Liability for Tax in question, except that this exclusion
shall not apply where any such act, transaction or omission:
(a)        is undertaken under a legally binding obligation entered into by
Transgenomic Limited on or before Closing; or
(b)        is carried out at the written request of the Seller; or
(c)        is carried out or effected by Transgenomic Limited in the ordinary
course of business of Transgenomic Limited as carried on at Closing, provided
that for this purpose the following shall be deemed not to be in the ordinary
course of business if they otherwise would be (with the effect that the
exclusion contained in this paragraph 4.1.6 shall apply subject to any other
exclusion in sub-paragraphs 4.1.6 (a), (b), (d) or (e):
(i) any disposal (or deemed disposal for any Tax purpose) of assets other than
trading stock by Transgenomic Limited;
(ii) any change in the use of an asset by Transgenomic Limited;
(d)    is undertaken or imposed on Transgenomic Limited by any legislation which
was in force on or before Closing;or
(e)    is undertaken to avoid or mitigate a penalty imposable by any legislation
which was in force on or before Closing; or
4.1.7    the liability arises as a result of a change after Closing in the
length of any Accounting Period of Transgenomic Limited, or a change after
Closing in any accounting policy or Tax reporting practice of Transgenomic
Limited (other than a change which is necessary in order to comply with the law
or generally accepted accounting principles applicable to Transgenomic Limited
at Closing); or
4.1.8    such liability is in respect of interest and penalties (or other
time-geared Tax liabilities) and arises as a result of Transgenomic Limited
failing to submit the returns and computations required to be made by them or
not submitting such returns and computations within the appropriate time limits
or submitting such returns and computations otherwise than on a proper basis, in
each case after Closing; or
4.1.9    the liability arises solely as a result of the failure of the Purchaser
to comply with any of its obligations contained in this Schedule; or
4.1.10 any Relief other than a Buyer's Relief is available, or is for no
consideration made available by the Seller, to Transgenomic Limited to set
against or otherwise reduce or eliminate the liability (and so that (i) for this
purpose any Relief arising in respect of an Accounting Period falling partly
before and partly after Closing shall be apportioned on a time basis, unless
some other basis is more reasonable, (ii) any Relief that is so available in
relation to more than one Liability to Tax to which paragraph 2 of this Part of
this Schedule applies shall be deemed, so far as possible, to be used in such a
way as to reduce to the maximum extent possible the Seller’s total liability
hereunder and (iii) the Seller may at its expense require the auditors for the
time being of Transgenomic Limited to certify the extent to which Transgenomic
Limited has any Reliefs available to which this paragraph may apply); or


4.1.11    the liability would not have arisen but for the failure or omission on
the part of Transgenomic Limited after Closing otherwise than at the direction
of the Seller to make any such valid claim, election, surrender or disclaimer,
or to give any such notice or consent or to do any other such thing, as the
Seller may require in respect of periods or matters for which the Seller is
liable under this Part 5 of this Schedule in circumstances where: (a) the
making, giving or doing of which was taken into account in the preparation of
the Accounts and (b) the need to make, give or do the same and the time limit
for doing the same is specifically notified to the Buyer in reasonable time
before such claim, election, surrender or disclaimer was to be made; or
4.1.12    the liability is a Liability to Tax comprising interest or penalties,
in so far as attributable to the unreasonable delay or default of Transgenomic
Limited or the Buyer or any other member of the Buyer's Tax Group after Closing
in accounting for amounts received by the Buyer pursuant to a successful claim
under this Schedule or for breach of the Tax Warranties to the appropriate Tax
Authority.
5.    LIMITATIONS
5.1    The liability of the Seller under paragraph 2 will terminate on:
5.1.1    the 21st anniversary of Closing, for any claim under paragraph 2 for a
liability arising from a loss of Tax caused fraudulently or deliberately by
Transgenomic Limited or any related person; or
5.1.2    the seventh anniversary of Closing (in any other case)
except for any claim under paragraph 2 of which written notice is given to the
Seller before that relevant date containing, to the extent reasonably
practicable, a description of that claim and the estimated total amount of the
claim.
6.    RECOVERY FROM THIRD PARTIES
6.1    Where the Seller has paid an amount under paragraph 2 for any Liability
for Tax and the Buyer or Transgenomic Limited or any other member in the Buyer's
Tax Group is or become entitled to recovers from some other person (including a
Tax Authority but not the Buyer or Transgenomic Limited or any other member in
the Buyer's Tax Group), any amount for any Liability for Tax, the Buyer shall or
shall procure that Transgenomic Limited shall:
6.1.1    notify the Seller of its entitlement as soon as reasonably practicable;
and
6.1.2    if required by the Seller and, subject to the Buyer and Transgenomic
Limited being indemnified and secured by the Seller against any Tax that may be
suffered on receipt of that amount and any costs and expenses incurred in
recovering that amount, take, or procure that Transgenomic Limited takes, all
reasonable steps to enforce that recovery against the person in question
(keeping the Seller fully informed of the progress of any action taken provided
that Transgenomic Limited shall not be required to take any action under the
paragraph 6.1 that, in the Buyer’s reasonable opinion, is likely to harm its,
Transgenomic Limited’s or any member of the Buyer’s Tax Group’s commercial or
employment relationship (potential or actual) with that or any other person
other than a Tax Authority or the professional advisers or auditors of
Transgenomic Limited).
6.2     If the Buyer or Transgenomic Limited recovers any amount referred to in
paragraph 6.1, the Buyer shall account to the Seller for the lesser of:
6.2.1    any amount recovered (including any related interest or related
repayment supplement) less any Tax suffered in respect of that amount and any
costs and expenses incurred in recovering that amount; and
6.2.2    the amount paid by the Seller under paragraph 2 in respect of the
Liability for Tax in question.
7.    CORPORATION TAX RETURNS
7.1    Subject to paragraphs 7.2 and 7.5, the Buyer will procure that
Transgenomic Limited keeps the Seller fully informed of its Tax affairs for any
accounting period ended on or before Closing for which final agreement with the
relevant Tax Authority of the amount of Tax due from Transgenomic Limited has
not been reached or in relation to any Accounting Period in respect of which the
Seller may be liable to the Buyer under paragraph 2. The Buyer will not submit
any substantive correspondence or submit or agree any return or computation for
any such period to any Tax Authority without giving the Seller a reasonable
opportunity to comment and taking account of the Seller's reasonable
representations. The Buyer will procure that Transgenomic Limited will not amend
or withdraw any return or computation or any claim, election, surrender or
consent made by it for its accounting periods ended on or before Closing without
giving the Seller a reasonable opportunity to comment and taking account of the
Seller's reasonable representations.
7.2    The Seller or its duly authorised agents or advisers shall, at the cost
of the Seller, prepare and submit the corporation tax computations and returns
of Transgenomic Limited for its Accounting Period ending 31 December 2015 (“2015
Tax Documents”).
7.3    The Seller shall deliver to the Buyer for comments, at least 45 Business
Days prior to the last date on which the 2015 Tax Documents must be submitted
without incurring any interest or penalty, the 2015 Tax Documents which it
intends to submit to the Tax Authority before submission to the Tax Authority
and subject to this Clause 7 shall take account of the reasonable comments of
the Buyer and make such amendments to the 2015 Tax Documents as the Buyer may
reasonably require in writing within 30 Business Days of the date of delivery of
the 2015 Tax Documents.
7.4    Subject to paragraphs 7.3 and 7.5, the Buyer shall procure that:
(a)    Transgenomic Limited properly authorises and signs the 2015 Tax Documents
and makes and signs or otherwise enters into all such elections, surrenders and
claims and withdraws or disclaims such elections, surrenders and claims and
gives such notices and signs such other documents as the Seller shall reasonably
require in relation to the 2015 Tax Documents;
(b)    Transgenomic Limited provides to the Seller, at the cost of the Seller,
such information and assistance, including without limitation such access to its
books, accounts and records which may reasonably be required to prepare, submit,
negotiate and agree the 2015 Tax Documents; and
(c)    any correspondence which relates to the 2015 Tax Documents shall, if
received by the Buyer or Transgenomic Limited or their agents or advisers, be
copied to the Seller as soon as is reasonably practicable.
7.5    The Buyer shall be under no obligation to take the comments of the Seller
under paragraph 7.1 into account or to procure the authorisation, signing or
submission to a Tax Authority of any 2015 Tax Document delivered to it under
paragraphs 7.2 to 7.4  which it considers, in its reasonable opinion, is false,
misleading, incomplete or inaccurate in any material respect or would otherwise
adversely affect the business or Tax affairs of the Buyer, any member of the
Buyer’s Tax Group or Transgenomic Limited.
8.    CONDUCT OF TAX CLAIMS
8.1    If the Buyer or Transgenomic Limited become aware of any claim for Tax
which gives or may give rise to a Tax Claim, the Buyer shall, or shall procure
that Transgenomic Limited shall, as soon as reasonably practicable give written
notice of the Tax Claim to the Seller.
8.2    If the Seller in writing reasonably requires, the Buyer shall, or shall
procure that Transgenomic Limited shall, at the Seller's expense, supply the
Seller with such available and relevant details, documentation, correspondence
and information and shall take such action as the Seller may reasonably request
in writing to negotiate, avoid, dispute, resist, compromise, defend or appeal
against the Tax Claim and any adjudication, assessment or ruling in respect of
the Tax Claim provided that the Seller shall first indemnify and secure the
Buyer and Transgenomic Limited against all losses, costs, interest, damages and
expenses and any further liability to Tax which may be incurred in relation to
the same.
8.3    The Seller shall have the right to have any action mentioned in Paragraph
8.2 conducted by its nominated professional advisers provided that the
appointment of such professional advisers shall be subject to the approval of
the Buyer (such approval not to be unreasonably withheld or delayed and shall be
deemed to be given in the event that the Buyer does not within 7 days of request
give a fully reasoned, written response to a request for approval by the
Seller). For the avoidance of doubt, the Seller shall not be entitled to
requested that the conduct of any Tax Claim is delegated to it or any other
person.
8.4    The Buyer shall keep the Seller fully informed of the progress in
settling the relevant Claim for Tax and shall, as soon as reasonably
practicable, forward, or procure to be forwarded to the Seller, copies of all
material correspondence pertaining to it.
8.5    Subject to paragraphs 8.6 and 8.7, the Buyer shall not, and shall procure
that Transgenomic Limited shall not, agree to the settlement or compromise of
any Tax Claim or any proposal for the same or make any admission of liability in
respect of a Tax Claim without the prior approval of the Seller in writing
unless such approval is unreasonably withheld or delayed.
8.6    Neither the Buyer nor Transgenomic Limited shall be obliged to take any
action under Paragraph 8.2:
8.6.1    which involves an appeal that cannot be made without an amount of Tax
being paid to the relevant Tax Authority unless the Seller first pays such
amount to the Buyer;
8.6.2    which involves an appeal against any Tax Assessment beyond the first
relevant appellate body unless Tax counsel of at least 10 years' call advises in
writing that the chances of such appeal succeeding are greater than the chances
of it failing;
8.7    The Buyer and Transgenomic Limited shall be free without reference to the
Seller to deal in their absolute discretion (but acting in good faith) with any
notice, demand, assessment, letter or other document issued or action taken by
or on behalf of a Tax Authority from which it appears that there is or may be a
Tax Claim (the "Tax Assessment") if:
8.7.1    the Seller confirms in writing that it accepts the Tax Assessment;
8.7.2    the Seller has not within 10 Business Days of receipt of a notice of a
Tax Assessment under Paragraph 7.1 requested that the Buyer or Transgenomic
Limited take any action pursuant to Paragraph 7.2;
8.7.3    the time limit for the next or final appeal or judicial review in
respect of the Tax Assessment has expired; or
8.7.4    the Tax Assessment involves written allegations made by any Tax
Authority of any fraud on the part of Transgenomic Limited before Completion.
9.    OVER-PROVISIONS AND CORRESPONDING BENEFIT
9.1    If:
9.1.1    any provision for Tax (other than deferred tax) in the Accounts proves
to be an over-provision; or
9.1.2    the amount by which any right to repayment of Tax which has been
treated as an asset in the Accounts proves to have been under-stated; or
9.1.3    a payment by the Seller in respect of any Liability for Taxation under
a Tax Claim or the matter giving rise to the Liability for Taxation in question
results in Transgenomic Limited or the Buyer receiving any Tax Relief (other
than a Buyer's Tax Relief) which is utilised (including by way of repayment of
Tax) but was not taken into account in calculating the quantum of the Seller's
liability under the Tax Claim ("Corresponding Relief"),
then an amount equal to such over-provision, under-stated right to repayment of
Tax, or the Tax saved by the Corresponding Relief at the date such Corresponding
Relief is utilised ("Relevant Amount"), shall be dealt with in accordance with
Paragraph 9.2.
9.2    The Relevant Amount:
9.2.1    shall first be set off against any payment then due from the Seller
under a Tax Claim;
9.2.2    to the extent there is an excess of the Relevant Amount after any
application of the same under Paragraph 9.2.1, a refund shall be made to the
Seller of any previous payment or payments made by the Seller under a Tax Claim
and not previously refunded (whether under this Paragraph 9.2.2 or otherwise) up
to the amount of such excess; and
9.2.3    to the extent that the excess referred to in Paragraph 9.2.2 is not
exhausted under that sub-Paragraph, the remainder of that excess shall be
carried forward and set off against any future payment or payments which become
due from the Seller under a Tax Claim.
9.3    If the Buyer or Transgenomic Limited become aware of any circumstances
which shall or may give rise to the application of this Paragraph 9, the Buyer
shall or shall procure that Transgenomic Limited shall as soon as reasonably
practicable give written notice of the same to the Seller.
9.4    The Seller may at its own cost require the auditors of Transgenomic
Limited for the time being to certify the existence and quantum of any Relevant
Amount and the date on which the Corresponding Relief is utilised and, in the
absence of manifest error, their decision shall be final and binding. The Buyer
shall at the Seller's cost use all reasonable endeavours to procure the
assistance of the auditors in giving such certificate.
10.    GROSSING UP
10.1    All amounts due under this Tax Covenant shall be paid by the Seller to
the Buyer in full without any set-off, counterclaim, deduction or withholding
(other than any deduction or withholding of tax required by law). If any
deductions or withholdings are required by law to be made from any of the sums
payable under this Tax Covenant, the Seller shall pay to the Buyer any sum as
will, after the deduction or withholding is made, leave the Buyer with the same
amount as it would have been entitled to receive without that deduction or
withholding.
10.2    If the Buyer incurs, or would have incurred, but for the use of a
Relief, a Tax liability which results from, or is calculated by reference to,
any sum paid under this Tax Covenant, the amount payable will be increased by
any amount that will ensure that, after payment of the Tax liability, the Buyer
is left with a net sum equal to the sum it would have received had no such Tax
liability arisen.
11.    GENERAL
All payments made by the Seller to the Buyer or by the Buyer to the Seller in
accordance with this Tax Covenant will be treated, to the extent possible, as an
adjustment to the Share Purchase Price for the TL Shares.

    

